Exhibit 10.3

EXECUTION VERSION

 

 

 

 

MARAVAI TOPCO HOLDINGS, LLC

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

 

 

Dated as of November 19, 2020

THE UNITS ISSUED PURSUANT TO THIS SECOND AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS. SUCH UNITS MAY NOT BE
SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME
WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR AN EXEMPTION
THEREFROM, AND COMPLIANCE WITH THE OTHER RESTRICTIONS ON TRANSFERABILITY SET
FORTH HEREIN.

CERTAIN UNITS MAY ALSO BE SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER SET
FORTH HEREIN AND/OR IN A SEPARATE AGREEMENT WITH THE INITIAL HOLDER OF SUCH
UNITS. A COPY OF SUCH AGREEMENT MAY BE OBTAINED BY THE HOLDER OF SUCH UNITS UPON
WRITTEN REQUEST TO THE COMPANY AND WITHOUT CHARGE.

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1  

ARTICLE II ORGANIZATIONAL MATTERS

     9  

Section 2.1

 

Formation of LLC

     9  

Section 2.2

 

Limited Liability Company Agreement

     9  

Section 2.3

 

Name

     9  

Section 2.4

 

Purpose

     9  

Section 2.5

 

Principal Office; Registered Office

     9  

Section 2.6

 

Term

     10  

Section 2.7

 

No State-Law Partnership

     10  

ARTICLE III UNITS, CAPITAL CONTRIBUTIONS AND ACCOUNTS

     10  

Section 3.1

 

Units; Capitalization

     10  

Section 3.2

 

Authorization and Issuance of Additional Units

     11  

Section 3.3

 

Repurchase or Redemption of Class A Common Stock

     14  

Section 3.4

 

Changes in Common Stock

     14  

Section 3.5

 

Capital Accounts

     14  

Section 3.6

 

Negative Capital Accounts; No Interest Regarding Positive Capital Accounts

     15  

Section 3.7

 

No Withdrawal

     15  

Section 3.8

 

Loans From Unitholders

     15  

Section 3.9

 

Adjustments to Capital Accounts for Distributions In-Kind

     16  

Section 3.10

 

Transfer of Capital Accounts

     16  

Section 3.11

 

Adjustments to Book Value

     16  

Section 3.12

 

Compliance With Section 1.704-1(b)

     16  

Section 3.13

 

Non-Convertible Preferred Units

     16  

Section 3.14

 

Convertible Preferred Units

     17  

ARTICLE IV DISTRIBUTIONS AND ALLOCATIONS

     17  

Section 4.1

 

Distributions

     17  

Section 4.2

 

Allocations

     18  

Section 4.3

 

Special Allocations

     19  

Section 4.4

 

Offsetting Allocations

     20  

Section 4.5

 

Tax Allocations

     20  

Section 4.6

 

Indemnification and Reimbursement for Payments on Behalf of a Unitholder

     21  

ARTICLE V MANAGEMENT AND CONTROL OF BUSINESS

     22  

Section 5.1

 

Management

     22  

Section 5.2

 

Investment Company Act

     23  

Section 5.3

 

Officers

     23  

Section 5.4

 

Fiduciary Duties

     24  

 

i



--------------------------------------------------------------------------------

     Page  

ARTICLE VI EXCULPATION AND INDEMNIFICATION

     25  

Section 6.1

 

Exculpation

     25  

Section 6.2

 

Indemnification

     25  

Section 6.3

 

Expenses

     26  

Section 6.4

 

Non-Exclusivity; Savings Clause

     26  

Section 6.5

 

Insurance

     27  

ARTICLE VII ACCOUNTING AND RECORDS; TAX MATTERS

     27  

Section 7.1

 

Accounting and Records

     27  

Section 7.2

 

Preparation of Tax Returns

     27  

Section 7.3

 

Tax Elections

     27  

Section 7.4

 

Tax Controversies

     27  

Section 7.5

 

Code § 83 Safe Harbor Election

     28  

ARTICLE VIII TRANSFER OF UNITS; ADMISSION OF NEW MEMBERS

     29  

Section 8.1

 

Transfer of Units

     29  

Section 8.2

 

Recognition of Transfer; Substituted and Additional Members

     30  

Section 8.3

 

Expense of Transfer; Indemnification

     31  

Section 8.4

 

Exchange Agreement

     31  

Section 8.5

 

Change of Control Transactions

     32  

ARTICLE IX WITHDRAWAL AND RESIGNATION OF UNITHOLDERS

     32  

Section 9.1

 

Withdrawal and Resignation of Unitholders

     32  

ARTICLE X DISSOLUTION AND LIQUIDATION

     32  

Section 10.1

 

Dissolution

     32  

Section 10.2

 

Liquidation and Termination

     32  

Section 10.3

 

Securityholders Agreement

     33  

Section 10.4

 

Cancellation of Certificate

     33  

Section 10.5

 

Reasonable Time for Winding Up

     34  

Section 10.6

 

Return of Capital

     34  

Section 10.7

 

Hart-Scott-Rodino

     34  

ARTICLE XI GENERAL PROVISIONS

     34  

Section 11.1

 

Power of Attorney

     34  

Section 11.2

 

Amendments

     34  

Section 11.3

 

Title to the Company Assets

     35  

Section 11.4

 

Remedies

     35  

Section 11.5

 

Successors and Assigns

     35  

Section 11.6

 

Severability

     35  

Section 11.7

 

Counterparts; Binding Agreement

     35  

Section 11.8

 

Descriptive Headings; Interpretation

     36  

Section 11.9

 

Applicable Law

     36  

Section 11.10

 

Addresses and Notices

     36  

Section 11.11

 

Creditors

     36  

Section 11.12

 

No Waiver

     37  

Section 11.13

 

Further Action

     37  

Section 11.14

 

Entire Agreement

     37  

 

ii



--------------------------------------------------------------------------------

     Page  

Section 11.15

 

Delivery by Electronic Means

     37  

Section 11.16

 

Certain Acknowledgments

     37  

Section 11.17

 

Consent to Jurisdiction; WAIVER OF TRIAL BY JURY

     38  

Section 11.18

 

Representations and Warranties

     38  

Section 11.19

 

Tax Receivable Agreement

     39  

 

iii



--------------------------------------------------------------------------------

MARAVAI TOPCO HOLDINGS, LLC

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

THIS SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of Maravai
Topco Holdings, LLC, a Delaware limited liability company (the “Company”), is
entered into as of November 19, 2020, by and among the Company, Maravai
LifeSciences Holdings, Inc., a Delaware corporation (“Maravai Co.”), and Maravai
Life Sciences Holdings, LLC, a Delaware limited liability company (“Holdings”).
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in Article I.

WHEREAS, the Certificate was filed with the Office of the Secretary of State of
Delaware on July 27, 2018;

WHEREAS, the limited liability company agreement of the Company was entered into
on July 27, 2018 (the “Prior Agreement”);

WHEREAS, the parties hereto desire to enter into this Agreement to amend and
replace, and supersede in its entirety, the Prior Agreement;

WHEREAS, in connection with the initial public offering (the “IPO”) of Class A
Common Stock (as defined below) of Maravai Co., (i) Maravai Co. will be admitted
as a Member of the Company and will purchase Common Units in the Company from
Holdings with a portion of the net proceeds of the IPO, (ii) Maravai Co., the
Company and Holdings will enter into an Exchange Agreement (as defined below),
pursuant to which Holdings will be permitted to exchange Common Units (together
with the corresponding number of shares of Class B Common Stock) for Class A
Common Stock or the Cash Payment (as defined therein), (iii) Maravai Co. will
contribute a portion of the net proceeds of the IPO to the Company in exchange
for newly-issued Common Units and (iv) Maravai Co., the Company and certain
other parties will enter into a Tax Receivable Agreement (as defined below),
pursuant to which Maravai Co. will be obligated to make payments to certain
parties related to tax benefits realized (clauses (i) through (iv),
collectively, the “IPO Transactions”); and

WHEREAS, the parties desire to amend and restate the Prior Agreement as set
forth herein to give effect to the IPO Transactions and reflect the admission of
Maravai Co. as a Member and the sole manager of the Company.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Members, intending to be legally bound, hereby agree as
follows:

ARTICLE I

DEFINITIONS

Capitalized terms used but not otherwise defined herein shall have the following
meaning:

“Additional Member” means a Person admitted to the Company as a Member pursuant
to Section 8.2.

 

1



--------------------------------------------------------------------------------

“Adjusted Capital Account Deficit” means, with respect to any Capital Account as
of the end of any Taxable Year, the amount by which the balance in such Capital
Account is less than zero. For this purpose, such Person’s Capital Account
balance shall be (i) reduced for any items described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5), and (6), and (ii) increased for any amount
such Person is obligated to contribute or is treated as being obligated to
contribute to the Company pursuant to Treasury Regulation Sections
1.704-1(b)(2)(ii)(c) (relating to partner liabilities to a partnership) or
1.704-2(g)(1) and 1.704-2(i) (relating to Minimum Gain).

“Affiliate” of any Person means any other Person controlled by, controlling or
under common control with such Person, and in the case of any Unitholder that is
a partnership, limited liability company, corporation or similar entity, any
partner, member or stockholder of such Unitholder; provided, that the Company
and its Subsidiaries shall not be deemed to be Affiliates of any Unitholder. As
used in this definition, “control” (including, with its correlative meanings,
“controlling,” “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities, by contract or
otherwise).

“Agreement” means this Second Amended and Restated Limited Liability Company
Agreement, as it may be amended, modified and/or waived from time to time in
accordance with the terms hereof.

“Assumed Tax Liability” means, with respect to any Unitholder for any Fiscal
Quarter, an amount, which in the good faith estimation of the Manager, equals
the product of (a) the amount of taxable income of the Company allocable to such
Unitholder in respect of such Fiscal Quarter (other than any income allocable in
respect of Non-Convertible Preferred Units) (which shall include gross or net
income allocations of items of Profit or Loss and guaranteed payments for the
use of capital), determined (x) without regard to adjustments under
Section 732(d), 734(b) and 743(b) of the Code, (y) by including adjustments to
taxable income in respect of Section 704(c) of the Code and (z) reducing such
taxable income by net taxable losses of the Company allocated to such Unitholder
for prior to taxable periods beginning after the date hereof to the extent that
such losses are of a character (ordinary or capital) that would permit the
losses to be deducted by such Unitholder against the current taxable income of
the Company allocable to the Unitholder for such Fiscal Quarter and have not
previously been taken into account in determining such Unitholder’s Assumed Tax
Liability, multiplied by (b) the Assumed Tax Rate.

“Assumed Tax Rate” means the combined maximum U.S. federal, state, and local
income tax rate applicable to a taxable individual or corporation in any
jurisdiction in the United States (whichever is higher), including pursuant to
Section 1411 of the Code, in each case taking into account all jurisdictions in
which the Company is required to file income tax returns and the relevant
apportionment information, in effect for the applicable Fiscal Quarter (making
an appropriate adjustment for any rate changes that take place during such
period and taking into account the character of the income).

“Base Rate” means, as of any date, a variable rate per annum equal to the rate
of interest most recently published by The Wall Street Journal as the “prime
rate” at large U.S. money center banks.

 

2



--------------------------------------------------------------------------------

“Book Value” means, with respect to any of the Company property, the Company’s
adjusted basis for federal income Tax purposes, adjusted from time to time to
reflect the adjustments required or permitted (in the case of permitted
adjustments, to the extent the Company makes such permitted adjustments) by
Treasury Regulation Sections 1.704-1(b)(2)(iv)(d)-(g).

“Business Day” means any day other than a Saturday, Sunday or other day on which
the banks in New York, New York or San Diego, California are authorized by law
to be closed.

“Capital Account” means the capital account maintained for a Member pursuant to
Section 3.5 and the other applicable provisions of this Agreement.

“Capital Contributions” means any cash, cash equivalents, promissory obligations
or the Fair Market Value of other property which a Unitholder contributes or is
deemed by the Manager to have contributed to the Company with respect to any
Unit pursuant to Section 3.1 or Section 3.10.

“Cash Payment” has the meaning set forth in the Exchange Agreement.

“Certificate” means the Company’s Certificate of Formation as filed with the
Secretary of State of Delaware, as the same may be amended from time to time.

“Certificate of Designations” means any certificate of designations of
Convertible Preferred Stock of Maravia Co., to be filed with the Delaware
Secretary of State upon issuance of any such Convertible Preferred Stock, as the
same may be amended, amended and restated, changed or replaced from time to time
in accordance with its terms.

“Class A Common Stock” means the class A common stock, par value $0.01 per
share, of Maravai Co.

“Class A Common Stock Value” has the meaning set forth in the Exchange
Agreement.

“Class B Common Stock” means the class B common stock, par value $0.01 per
share, of Maravai Co.

“Code” means the United States Internal Revenue Code of 1986, as amended. Such
term, if elected by the Manager in its sole discretion, shall be deemed to
include any future amendments to the Code and any corresponding provisions of
succeeding Code provisions (whether or not such amendments and corresponding
provisions are mandatory or discretionary).

“Common Unit” means a Unit having the rights and obligation specified with
respect to a Common Unit in this Agreement.

“Company” has the meaning set forth in the Preamble.

“Convertible Preferred Stock” means the Convertible Preferred Stock of Maravai
Co., the rights and preferences of which are set forth in any related
Certificate of Designations.

 

3



--------------------------------------------------------------------------------

“Convertible Preferred Stock Cash Dividend” means any dividend declared and
actually paid in cash by Maravai Co. in respect of any Convertible Preferred
Stock.

“Convertible Preferred Stock Cash Dividend Amount” means, with respect to any
Convertible Preferred Stock Cash Dividend, the aggregate amount paid in cash by
Maravai Co. in connection with such Convertible Preferred Stock Cash Dividend.

“Convertible Preferred Stock Cash Liquidation Payment Amount” means, with
respect to any Convertible Preferred Stock Liquidation Payment, the aggregate
amount distributed by Maravai Co. in connection with such Convertible Preferred
Stock Liquidation Payment.

“Convertible Preferred Stock Change of Control Repurchase” means a repurchase of
Convertible Preferred Stock by Maravai Co. required pursuant to any Certificate
of Designations because of the occurrence of a change of control.

“Convertible Preferred Stock Liquidation Payment” means any distribution of the
Liquidation Payment Amount by Maravai Co. pursuant to any Certificate of
Designation in respect of any Convertible Preferred Stock.

“Convertible Preferred Unit” means a Unit, issued to Maravai Co., having the
rights and obligation specified with respect to a Convertible Preferred Unit in
this Agreement.

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. L.
§ 18-101, et seq., as it may be amended from time to time, and any successor
thereto.

“Distribution” means each distribution made by the Company to a Unitholder, with
respect to such Person’s Units, whether in cash, property or securities and
whether by liquidating distribution, redemption, repurchase or otherwise;
provided that notwithstanding anything in the foregoing, none of the following
shall be deemed to be a Distribution hereunder: (i) any recapitalization,
exchange or conversion of securities of the Company, and any subdivision (by
unit split or otherwise) or any combination (by reverse unit split or otherwise)
of any outstanding Units; and (ii) any repurchase of Units pursuant to any right
of first refusal or similar repurchase right in favor of the Company.

“Equity Agreement” has the meaning set forth in Section 3.2(a).

“Equity Securities” means (i) any Units, capital stock, partnership, membership
or limited liability company interests or other equity interests (including
other classes, groups or series thereof having such relative rights, powers
and/or obligations as may from time to time be established by the Manager,
including rights, powers and/or duties different from, senior to or more
favorable than existing classes, groups and series of Units, capital stock,
partnership, membership or limited liability company interests or other equity
interests, and including any profits interests), (ii) obligations, evidences of
indebtedness or other securities or interests convertible or exchangeable into
Units, capital stock, partnership interests, membership or limited liability
company interests or other equity interests, and (iii) warrants, options or
other rights to purchase or otherwise acquire Units, capital stock, partnership
interests, membership or limited liability company interests or other equity
interests. Unless the context otherwise indicates, the term “Equity Securities”
refers to Equity Securities of the Company.

 

4



--------------------------------------------------------------------------------

“Event of Withdrawal” means the death, retirement, resignation, expulsion,
bankruptcy or dissolution of a Member or the occurrence of any other event that
terminates the continued membership of a Member in the Company.

“Exchange” has the meaning set forth in the Exchange Agreement.

“Exchange Agreement” means the Exchange Agreement, dated as of November 19,
2020, by and among Maravai Co., the Company and Holdings, as the same may be
amended, amended and restated or replaced from time to time.

“Exchange Rate” has the meaning set forth in the Exchange Agreement.

“Exchangeable Unit” has the meaning set forth in the Exchange Agreement.

“Exchanged Unit Amount” has the meaning set forth in the Exchange Agreement.

“Fair Market Value” means, as of any date of determination, (i) with respect to
a Unit, such Unit’s Pro Rata Share as of such date, (ii) with respect to a share
of Class A Common Stock, the Class A Common Stock Value as of such date, and
(iii) with respect to any other non-cash assets, the fair market value for such
property as between a willing buyer under no compulsion to buy and a willing
seller under no compulsion to sell in an arm’s-length transaction occurring on
such date, taking into account all relevant factors determinative of value
(including in the case of securities, any restrictions on transfer applicable
thereto or, if such securities are traded on a securities exchange or automated
or electronic quotation system, the quoted price for such securities as of the
date of determination), as reasonably determined in good faith by the Manager.

“Fiscal Period” means any interim accounting period within a Taxable Year
established by the Manager and which is permitted or required by Code
Section 706.

“Fiscal Quarter” means each calendar quarter ending March 31, June 30,
September 30 and December 31, or such other quarterly accounting period as may
be established by the Manager or as required by the Code.

“Fiscal Year” means the 12-month period ending on December 31, or such other
annual accounting period as may be established by the Manager or as may be
required by the Code.

“Forfeiture Allocations” has the meaning set forth in Section 4.2.

“Governmental Entity” means the United States of America or any other nation,
any state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government.

“Holdings” has the meaning set forth in the Preamble.

“HSR Act” has the meaning set forth in Section 10.7.

“Indemnitee” has the meaning set forth in Section 6.1(b).

 

5



--------------------------------------------------------------------------------

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

“IPO” has the meaning set forth in the Recitals.

“IPO Transactions” has the meaning set forth in the Recitals.

“IRS Notice” has the meaning set forth in Section 7.5.

“Liquidation Assets” has the meaning set forth in Section 10.2(b).

“Liquidation FMV” has the meaning set forth in Section 10.2(b).

“Liquidation Statement” has the meaning set forth in Section 10.2(b).

“Losses” means items of the Company loss and deduction determined according to
Section 3.5.

“Manager” means (i) Maravai Co. so long as Maravai Co. has not withdrawn as the
Manager pursuant to Section 5.1(c) and (ii) any successor thereof appointed as
Manager in accordance with Section 5.1(c). Unless the context otherwise
requires, references herein to the Manager shall refer to the Manager acting in
its capacity as such.

“Maravai Co.” has the meaning set forth in the Preamble.

“Member” means each Person listed on the Unit Ownership Ledger and any Person
admitted to the Company as a Substituted Member or Additional Member in
accordance with the terms and conditions of this Agreement; but in each case
only for so long as such Person is shown on the Company’s books and records as
the owner of one or more Units.

“Minimum Gain” means the partnership minimum gain determined pursuant to
Treasury Regulation Section 1.704-2(d).

“Non-Convertible Preferred Unit” means a Unit, issued to Maravai Co., having the
rights and obligations specified with respect to a Non-Convertible Preferred
Unit in this Agreement.

“Obligations” has the meaning set forth in Section 6.1(b).

“Partnership Tax Audit Rules” means Code Sections 6221 through 6241, as amended
by the Bipartisan Budget Act of 2015, together with any guidance issued
thereunder or successor provisions and any similar provision of state or local
Tax laws.

“Permitted Transferee” means, with respect to any Person, (i) any of such
Person’s Affiliates and (ii) any direct or indirect partner, member, stockholder
or other equityholder of such Person.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, association or other entity or a Governmental
Entity.

 

6



--------------------------------------------------------------------------------

“PR” has the meaning set forth in Section 7.4(a).

“Pro Rata Share” means with respect to each Unit, the proportionate amount such
Unit would receive if an amount equal to the Total Equity Value were distributed
to all Units in accordance with Section 4.1(b), as determined in good faith by
the Manager.

“Profits” means items of the Company income and gain determined according to
Section 3.5.

“Prior Agreement” has the meaning set forth in the Recitals.

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of November 19, 2020, by and among Maravai Co. and certain
other parties thereto, as the same may be amended, amended and restated or
replaced from time to time.

“Regulatory Allocations” has the meaning set forth in Section 4.3(e).

“Securities Act” means the Securities Act of 1933, as amended, and applicable
rules and regulations thereunder, and any successor to such statute, rules or
regulations. Any reference herein to a specific section, rule or regulation of
the Securities Act shall be deemed to include any corresponding provisions of
future law.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
and applicable rules and regulations thereunder, and any successor to such
statute, rules or regulations. Any reference herein to a specific section, rule
or regulation of the Securities Exchange Act shall be deemed to include any
corresponding provisions of future law.

“Senior Notes” means any future senior debt securities issued by Maravai Co.

“Senior Note Payments” means payments of principal, interest or other premiums
pursuant to any Senior Notes.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interests thereof is at the
time owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof and
without limitation, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity (other than a corporation) if such Person or Persons shall
be allocated a majority of limited liability company, partnership, association
or other business entity gains or losses or shall be or control the manager,
managing member, managing director (or a board comprised of any of the
foregoing) or general partner of such limited liability company, partnership,
association or other business entity. For purposes hereof, references to a
“Subsidiary” of any Person shall be given effect only at such times that such
Person has one or more Subsidiaries, and, unless otherwise indicated, the term
“Subsidiary” refers to a Subsidiary of the Company.

 

7



--------------------------------------------------------------------------------

“Substituted Member” means a Person that is admitted as a Member to the Company
pursuant to Section 8.2.

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, franchise, estimated, alternative minimum, add-on minimum, sales, use,
transfer, registration, value added, excise, natural resources, severance,
stamp, occupation, premium, windfall profit, environmental, customs, duties,
real property, personal property, capital stock, social security, unemployment,
disability, payroll, license, employee or other withholding, or other tax, of
any kind whatsoever, including any transferee liability and any interest,
penalties or additions to tax or additional amounts in respect of the foregoing.

“Tax Distribution” has the meaning set forth in Section 4.1(a)(i).

“Tax Distribution Conditions” has the meaning set forth in Section 4.1(a)(i).

“Tax Receivable Agreement” means the Tax Receivable Agreement dated as of
November 19, 2020, by and among Maravai Co., the Company and the other parties
thereto, as the same may be amended, amended and restated or replaced from time
to time.

“Taxable Year” means the Company’s accounting period for federal income Tax
purposes determined pursuant to Section 7.3.

“Total Equity Value” means, as of any date of determination, the aggregate
proceeds which would be received by the Unitholders if: (i) the assets of the
Company were sold at their fair market value to an independent third-party on
arm’s-length terms, with neither the seller nor the buyer being under compulsion
to buy or sell such assets; (ii) the Company satisfied and paid in full all of
its obligations and liabilities (including all Taxes, costs and expenses
incurred in connection with such transaction and any amounts reserved by the
Manager with respect to any contingent or other liabilities); and (iii) such net
sale proceeds were then distributed in accordance with Section 4.1, all as
determined by the Manager in good faith based upon the Class A Common Stock
Value as of such date.

“Transaction Documents” means, collectively, this Agreement, the Exchange
Agreement, the Registration Rights Agreement and the Tax Receivable Agreement.

“Transfer” has the meaning set forth in Section 8.1.

“Treasury Regulations” means the income Tax regulations promulgated under the
Code and effective as of the date of this Agreement. Such term, if elected by
the Manager in its sole discretion, shall be deemed to include any future
amendments to such regulations and any corresponding provisions of succeeding
regulations (whether or not such amendments and corresponding provisions are
mandatory or discretionary).

“Unit” means a limited liability company interest in the Company of a Member or
representing a fractional part of the interests in Profits, Losses and
Distributions of the Company held by all Members and shall include Common Units,
Convertible Preferred Units and Non-Convertible Preferred Units.

 

8



--------------------------------------------------------------------------------

“Unit Ownership Ledger” has the meaning set forth in Section 3.1(b).

“Unitholder” means any owner of one or more Units as reflected on the Company’s
books and records.

ARTICLE II

ORGANIZATIONAL MATTERS

Section 2.1 Formation of LLC. The Company was formed in the State of Delaware on
July 27, 2018 pursuant to the provisions of the Delaware Act.

Section 2.2 Limited Liability Company Agreement. The Members hereby execute this
Agreement for the purpose of amending and restating the Prior Agreement and
establishing the affairs of the Company and the conduct of its business in
accordance with the provisions of the Delaware Act. The Members hereby agree
that during the term of the Company set forth in Section 2.6 the rights, powers
and obligations of the Unitholders with respect to the Company will be
determined in accordance with the terms and conditions of this Agreement and,
except where the Delaware Act provides that such rights, powers and obligations
specified in the Delaware Act shall apply “unless otherwise provided in a
limited liability company agreement” or words of similar effect and such rights,
powers and obligations are set forth in this Agreement, the Delaware Act;
provided that, notwithstanding the foregoing and anything else to the contrary,
Section 18-210 of the Delaware Act (entitled “Contractual Appraisal Rights”) and
Section 18-305(a) of the Delaware Act (entitled “Access to and Confidentiality
of Information; Records”) shall not apply to or be incorporated into this
Agreement and each Unitholder hereby expressly waives any and all rights under
such Sections of the Delaware Act.

Section 2.3 Name. The name of the Company shall be “Maravai Topco
Holdings, LLC”. The Manager may change the name of the Company at any time and
from time to time. Notification of any such name change shall be given to all
Unitholders. The Company’s business may be conducted under its name and/or any
other name or names deemed advisable by the Manager.

Section 2.4 Purpose. The purpose and business of the Company shall be to manage
and direct the business operations and affairs of the Company and its
Subsidiaries and to engage in any other lawful acts or activities for which
limited liability companies may be organized under the Delaware Act.

Section 2.5 Principal Office; Registered Office. The principal office of the
Company shall be located at 10770 Wateridge Circle, Suite 200, San Diego, CA
92121, or at such other place inside or outside the state of Delaware as the
Manager may from time to time designate, and all business and activities of the
Company shall be deemed to have occurred at its principal office. The Company
may maintain offices at such other place or places as the Manager deems
advisable. The address of the registered office of the Company in the State of
Delaware shall be the office of the initial registered agent named in the
Certificate or such other office (which need not be a place of business of the
Company) as the Manager may designate from time to time in the manner

 

9



--------------------------------------------------------------------------------

provided by applicable law, and the registered agent for service of process on
the Company in the State of Delaware at such registered office shall be the
registered agent named in the Certificate or such Person or Persons as the
Manager may designate from time to time in the manner provided by applicable
law.

Section 2.6 Term. The term of the Company commenced upon the filing of the
Certificate with the office of the Secretary of State of the State of Delaware
in accordance with the Delaware Act and shall continue in existence until the
Company shall be terminated and dissolved in accordance with the provisions of
Article X.

Section 2.7 No State-Law Partnership. The Unitholders intend that the Company
not be a partnership (including, without limitation, a limited partnership) or
joint venture, and that no Unitholder be a partner or joint venturer of any
other Unitholder by virtue of this Agreement, for any purposes other than as set
forth in the last sentence of this Section 2.7, and neither this Agreement nor
any other document entered into by the Company or any Unitholder relating to the
subject matter hereof shall be construed to suggest otherwise. The Unitholders
intend that the Company shall be treated as a partnership for federal and, if
applicable, state or local income Tax purposes, and that each Unitholder and the
Company shall file all Tax returns and shall otherwise take all Tax and
financial reporting positions in a manner consistent with such treatment.

ARTICLE III

UNITS, CAPITAL CONTRIBUTIONS AND ACCOUNTS

Section 3.1 Units; Capitalization.

(a) Units; Capitalization. The Company shall have the authority to issue an
unlimited number of Common Units and Convertible Preferred Units. Immediately
following the IPO, the Company will issue Common Units to Maravai Co. in
exchange for a contribution of the net proceeds received by Maravai Co. from the
IPO (less any proceeds used to purchase Common Units from Holdings) to the
Company, such that following the sale of Common Units by Holdings and the
issuance of Common Units by the Company, the total number of Common Units held
by Maravai Co. will equal the total number of outstanding shares of Class A
Common Stock. The ownership by a Member of Common Units shall entitle such
Member to allocations of Profits and Losses and other items and Distributions of
cash and other property as set forth in Article IV hereof.

(b) Unit Ownership Ledger; Capital Contributions. The Manager shall create and
maintain a ledger (the “Unit Ownership Ledger”) setting forth the name and
address of each Unitholder, the number of each class of Units held of record by
each such Unitholder, and the amount of the Capital Contribution made with
respect to each class of Units and the date of such Capital Contribution. Upon
any change in the number or ownership of outstanding Units (whether upon an
issuance of Units, a Transfer of Units, a cancellation of Units or otherwise),
the Manager shall amend and update the Unit Ownership Ledger. Absent manifest
error, the ownership interests recorded on the Unit Ownership Ledger shall be
conclusive record of the Units that have been issued and are outstanding. Each
Unitholder named in the Unit Ownership Ledger has made (or shall be deemed to
have made) Capital Contributions to the Company as set forth in the Unit
Ownership Ledger in exchange for the Units specified in the Unit Ownership
Ledger. Any reference in this Agreement to the Unit Ownership Ledger shall be
deemed a reference to the Unit Ownership Ledger as amended and in effect from
time to time.

 

10



--------------------------------------------------------------------------------

(c) Certificates; Legends. Units shall be issued in uncertificated form;
provided that, at the request of any Member, the Manager may cause the Company
to issue one or more certificates to any such Member holding Units representing
in the aggregate the Units held by such Member. If any certificate representing
Units is issued, then such certificate shall bear a legend substantially in the
following form:

THIS CERTIFICATE EVIDENCES UNITS REPRESENTING A MEMBERSHIP INTEREST IN MARAVAI
TOPCO HOLDINGS, LLC. THE MEMBERSHIP INTEREST IN MARAVAI TOPCO HOLDINGS, LLC
REPRESENTED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED, OR ANY NON-U.S. OR STATE SECURITIES LAWS AND
MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE
THEREWITH. THE MEMBERSHIP INTEREST IN MARAVAI TOPCO HOLDINGS, LLC REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO RESTRICTIONS ON TRANSFER SET FORTH IN THE SECOND
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF MARAVAI TOPCO
HOLDINGS, LLC, DATED AS OF NOVEMBER 19, 2020, AS THE SAME MAY BE AMENDED FROM
TIME TO TIME, A COPY OF WHICH SHALL BE FURNISHED BY THE COMPANY TO THE RECORD
HOLDER HEREOF UPON WRITTEN REQUEST AND WITHOUT CHARGE.

(d) Prior Common Units. The Common Units that were issued and outstanding and
held by the Members prior to the date of this Agreement shall remain unchanged.

Section 3.2 Authorization and Issuance of Additional Units.

(a) The Manager shall have the right to cause the Company to issue and/or create
and issue at any time after the date hereof, and for such amount and form of
consideration as the Manager may determine, additional Units or other Equity
Securities of the Company (including creating classes or series thereof having
such powers, designations, preferences and rights as may be determined by the
Manager). The Manager shall have the power to make such amendments to this
Agreement in order to provide for such powers, designations, preferences and
rights as the Manager in its discretion deems necessary or appropriate to give
effect to such additional authorization or issuance in accordance with the
provisions of this Section 3.2(a). In connection with any issuance of Units
(whether on or after the date of this Agreement), the Person who acquires such
Units shall execute a counterpart to this Agreement accepting and agreeing to be
bound by all terms and conditions hereof, and shall enter into such other
documents, instruments and agreements to effect such purchase as are required by
the Manager (including such documents, instruments and agreements entered into
on or prior to the date of this Agreement by the Members, each, an “Equity
Agreement”).

 

11



--------------------------------------------------------------------------------

(b) At any time Maravai Co. issues one or more shares of Class A Common Stock
(other than an issuance of the type covered by Section 3.2(d) or an issuance to
a holder of Exchangeable Units pursuant to the Exchange Agreement, as described
in Section 3.2(c)), Maravai Co. shall contribute to the Company all of the net
proceeds (if any) received by Maravai Co. with respect to such share or shares
of Class A Common Stock. Upon the contribution by Maravai Co. to the Company of
all of such net proceeds so received by Maravai Co., the Manager shall cause the
Company to issue a number of Common Units determined based upon the Exchange
Rate then in effect, registered in the name of Maravai Co.; provided, however,
that if Maravai Co. issues one or more shares of Class A Common Stock, some or
all of the net proceeds of which are to be used to fund expenses or other
obligations of Maravai Co. for which Maravai Co. would be permitted a
Distribution pursuant to Article IV, then Maravai Co. shall not be required to
transfer such net proceeds to the Company which are used or will be used to fund
such expenses or obligations; provided further, if Maravai Co. issues any shares
of Class A Common Stock in order to purchase or fund the purchase of Common
Units from a Member (other than a Subsidiary of Maravai Co.), then the Company
shall not issue any new Common Units registered in the name of Maravai Co. in
accordance with Section 3.2(c) and Maravai Co. shall not be required to transfer
such net proceeds to the Company (it being understood that such net proceeds
shall instead be transferred by Maravai Co. to such other Member as
consideration for such purchase). Notwithstanding the foregoing, this
Section 3.2(b) shall not apply to the issuance and distribution to holders of
shares of Class A Common Stock of rights to purchase Equity Securities of
Maravai Co. under a “poison pill” or similar shareholder’s rights plan (it being
understood that (i) upon exchange of Exchangeable Units for Class A Common Stock
pursuant to the Exchange Agreement, such Class A Common Stock would be issued
together with any such corresponding right and (ii) in the event such rights to
purchase Equity Securities of Maravai Co. are triggered, Maravai Co. will ensure
that the holders of Common Units that have not been Exchanged prior to such time
will be treated equitably vis-à -vis the holders of Class A Common Stock under
such plan).

(c) At any time a holder of Exchangeable Units exchanges such Common Units for
shares of Class A Common Stock or a Cash Payment, the Company shall cancel such
Exchangeable Units. Upon the cancellation by the Company of the Exchangeable
Units exchanged for shares of Class A Common Stock, the Manager shall cause the
Company to issue a number of Common Units equal to the Exchanged Unit Amount,
registered in the name of Maravai Co. in accordance with Section 2.6 of the
Exchange Agreement.

(d) At any time Maravai Co. issues one or more shares of Class A Common Stock in
connection with an equity incentive program, whether such share or shares are
issued upon exercise (including cashless exercise) of an option, settlement of a
restricted stock unit, as restricted stock or otherwise, the Manager shall cause
the Company to issue a corresponding number of Common Units, registered in the
name of Maravai Co. (determined based upon the Exchange Rate then in effect);
provided that Maravai Co. shall be required to contribute all (but not less than
all) of the net proceeds (if any) received by Maravai Co. from or otherwise in
connection with such issuance of one or more shares of Class A Common Stock,
including the exercise price of any option exercised, to the Company. If any
such shares of Class A Common Stock so issued by Maravai Co. in connection with
an equity incentive program are subject to vesting or forfeiture provisions,
then the Common Units that are issued by the Company to Maravai Co. in
connection therewith in accordance with the preceding provisions of this
Section 3.2(d) shall be subject to vesting or forfeiture on the same basis; if
any of such shares of Class A Common

 

12



--------------------------------------------------------------------------------

Stock vest or are forfeited, then a corresponding number of the Common Units
(determined based upon the Exchange Rate then in effect) issued by the Company
in accordance with the preceding provisions of this Section 3.2(d) shall
automatically vest or be forfeited. Any cash or property held by Maravai Co. or
the Company or on any of such Person’s behalf in respect of dividends paid on
restricted shares of Class A Common Stock that fail to vest shall be returned to
the Company upon the forfeiture of such restricted shares of Class A Common
Stock.

(e) Maravai Co. shall at all times reserve and keep available out of its
authorized but unissued Class A Common Stock, solely for the purpose of issuance
upon an Exchange, the maximum number of shares of Class A Common Stock as shall
be issuable upon Exchange of all outstanding Common Units and shares of Class B
Common Stock to satisfy its obligations under the Exchange Agreement; provided
that nothing contained herein shall be construed to preclude Maravai Co. from
satisfying its obligations in respect of any such Exchange by delivery of
purchased shares of Class A Common Stock (which may or may not be held in the
treasury of Maravai Co.). If any shares of Class A Common Stock require
registration with or approval of any Governmental Entity under any federal or
state law before such shares may be issued upon an Exchange, Maravai Co. shall
use reasonable efforts to cause the exchange of such shares of Class A Common
Stock to be duly registered or approved, as the case may be. Maravai Co. shall
list and use its reasonable efforts to maintain the listing of the Class A
Common Stock required to be delivered upon any such Exchange prior to such
delivery upon the national securities exchange upon which the outstanding shares
of Class A Common Stock are listed at the time of such Exchange (it being
understood that any such shares may be subject to transfer restrictions under
applicable securities laws). Maravai Co. covenants that all shares of Class A
Common Stock issued upon an Exchange will, upon issuance, be validly issued,
fully paid and non-assessable.

(f) For purposes of this Section 3.2, “net proceeds” means gross proceeds to
Maravai Co. from the issuance of Class A Common Stock or other securities less
all reasonable bona fide out-of-pocket fees and expenses of Maravai Co., the
Company and their respective Subsidiaries actually incurred in connection with
such issuance.

(g) In the event Maravai Co. issues any Class A Common Stock upon conversion of
any shares of Convertible Preferred Stock, a corresponding number of Convertible
Preferred Units shall be cancelled and cease to be outstanding, and the Company
shall issue to Maravai Co. Common Units in accordance with Section 3.2(b)
without any further action by the Company or the Manager.

(h) In the event Maravai Co. makes a Distribution of cash in respect of the
Convertible Preferred Units in connection with any Convertible Preferred Stock
Change of Control Repurchase or Convertible Preferred Stock Liquidation Payment,
a number of Convertible Preferred Units shall be cancelled and cease to be
outstanding equal to the number of shares of Convertible Preferred Stock
repurchased or liquidated, respectively, without any further action by the
Company or the Manager.

(i) In the event Maravai Co. repays (or otherwise retires) the principal of any
outstanding Senior Notes, one Non-Convertible Preferred Unit shall be cancelled
and cease to be outstanding for each $1,000 principal amount of any Senior Notes
that is repaid or otherwise retired without any further action by the Company or
the Manager.

 

13



--------------------------------------------------------------------------------

Section 3.3 Repurchase or Redemption of Class A Common Stock. If, at any time,
any shares of Class A Common Stock are repurchased or redeemed (whether by
exercise of a put or call, automatically or by means of another arrangement) by
Maravai Co. for cash, then the Manager shall cause the Company, immediately
prior to such repurchase or redemption of such shares, to redeem a corresponding
number of Common Units held by Maravai Co. (determined based upon the Exchange
Rate then in effect), at an aggregate redemption price equal to the aggregate
purchase or redemption price of the share or shares of Class A Common Stock
being repurchased or redeemed by Maravai Co. (plus any reasonable expenses
related thereto) and upon such other terms as are the same for the share or
shares of Class A Common Stock being repurchased or redeemed by Maravai Co.

Section 3.4 Changes in Common Stock. In addition to any other adjustments
required hereby, any subdivision (by stock split, stock dividend,
reclassification, recapitalization or otherwise) or combination (by reverse
stock split, reclassification, recapitalization or otherwise) of Class A Common
Stock, Class B Common Stock or other capital stock of Maravai Co. shall be
accompanied by an identical subdivision or combination, as applicable, of the
Common Units or other Equity Securities, as applicable.

Section 3.5 Capital Accounts.

(a) Maintenance of Capital Accounts. The Company shall maintain a separate
Capital Account for each Unitholder according to the rules of Treasury
Regulation Section 1.704-1(b)(2)(iv). For this purpose, the Company may (in the
sole discretion of the Manager), upon the occurrence of the events specified in
Treasury Regulation Section 1.704-1(b)(2)(iv)(f), increase or decrease the
Capital Accounts in accordance with the rules of such regulation and Treasury
Regulation Section 1.704-1(b)(2)(iv)(g) to reflect a revaluation of the Company
property. Without limiting the foregoing, each Unitholder’s Capital Account
shall be adjusted:

(i) by adding any additional Capital Contributions made by such Unitholder in
consideration for the issuance of Units;

(ii) by deducting any amounts paid to such Unitholder in connection with the
redemption or other repurchase by the Company of Units;

(iii) by adding any Profits allocated in favor of such Unitholder and
subtracting any Losses allocated in favor of such Unitholder; and

(iv) by deducting any distributions paid in cash or other assets to such
Unitholder by the Company.

(b) Computation of Income, Gain, Loss and Deduction Items. For purposes of
computing the amount of any item of the Company income, gain, loss or deduction
to be allocated pursuant to Article IV and to be reflected in the Capital
Accounts, the determination, recognition and classification of any such item
shall be the same as its determination, recognition and classification for
federal income Tax purposes (including any method of depreciation, cost recovery
or amortization used for this purpose); provided that:

 

14



--------------------------------------------------------------------------------

(i) the computation of all items of income, gain, loss and deduction shall
include those items described in Code Section 705(a)(1)(B), Code
Section 705(a)(2)(B) and Treasury Regulation Section 1.704-1(b)(2)(iv)(i),
without regard to the fact that such items are not includable in gross income or
are not deductible for federal income Tax purposes;

(ii) if the Book Value of any Company property is adjusted pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(e) or (f), the amount of such adjustment
shall be taken into account as gain or loss from the disposition of such
property;

(iii) items of income, gain, loss or deduction attributable to the disposition
of the Company property having a Book Value that differs from its adjusted basis
for Tax purposes shall be computed by reference to the Book Value of such
property;

(iv) items of depreciation, amortization and other cost recovery deductions with
respect to the Company property having a Book Value that differs from its
adjusted basis for Tax purposes shall be computed by reference to the property’s
Book Value in accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(g);

(v) to the extent an adjustment to the adjusted Tax basis of any of the
Company’s asset pursuant to Code Sections 732(d), 734(b) or 743(b) is required
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m) to be taken into
account in determining Capital Accounts, the amount of such adjustment to the
Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis); and

(vi) this Section 3.5 shall be applied in a manner consistent with the
principles of Prop. Reg. Sections 1.704-1(b)(2)(iv)(d), (f)(1), (h)(2) and (s).

Section 3.6 Negative Capital Accounts; No Interest Regarding Positive Capital
Accounts. No Unitholder shall be required to pay to any other Unitholder or the
Company any deficit or negative balance which may exist from time to time in
such Unitholder’s Capital Account (including upon and after dissolution of the
Company). Except as otherwise expressly provided herein, no Unitholder shall be
entitled to receive interest from the Company in respect of any positive balance
in its Capital Account, and no Unitholder shall be liable to pay interest to the
Company or any Unitholder in respect of any negative balance in its Capital
Account.

Section 3.7 No Withdrawal. No Person shall be entitled to withdraw any part of
such Person’s Capital Contributions or Capital Account or to receive any
Distribution from the Company, except as expressly provided herein.

Section 3.8 Loans From Unitholders. Loans by Unitholders to the Company shall
not be considered Capital Contributions. If any Unitholder shall loan funds to
the Company in excess of the amounts required hereunder to be contributed by
such Unitholder to the capital of the Company, the making of such loans shall
not result in any increase in the amount of the Capital Account of such
Unitholder. The amount of any such loans shall be a debt of the Company to such
Unitholder and shall be payable or collectible in accordance with the terms and
conditions upon which such loans are made.

 

15



--------------------------------------------------------------------------------

Section 3.9 Adjustments to Capital Accounts for Distributions In-Kind. To the
extent that the Company distributes property in-kind to the Members, the Company
shall be treated as making a distribution equal to the Fair Market Value of such
property (as of the date of such distribution) for purposes of Section 4.1 and
such property shall be treated as if it were sold for an amount equal to its
Fair Market Value and any resulting gain or loss shall be allocated to the
Members’ Capital Accounts in accordance with Section 4.2 through Section 4.4.

Section 3.10 Transfer of Capital Accounts. The original Capital Account
established for each Substituted Member shall be in the same amount as the
Capital Account of the Member (or portion thereof) to which such Substituted
Member succeeds at the time such Substituted Member is admitted to as a Member
of the Company. The Capital Account of any Member whose interest in the Company
shall be increased or decreased by means of (a) the Transfer to it of all or
part of the Units of another Member or (b) the repurchase or forfeiture of Units
pursuant to any Equity Agreement shall be appropriately adjusted to reflect such
Transfer or repurchase. Any reference in this Agreement to a Capital
Contribution of or Distribution to a Member that has succeeded any other Member
shall include any Capital Contributions or Distributions previously made by or
to the former Member on account of the Units of such former Member Transferred
to such Member.

Section 3.11 Adjustments to Book Value. The Company shall adjust the Book Value
of its assets to Fair Market Value in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(f) as of the following times: (a) at the Manager’s
discretion in connection with the issuance of Units in the Company or a more
than de minimis Capital Contribution to the Company; (b) at the Manager’s
discretion in connection with the Distribution by the Company to a Member of
more than a de minimis amount of the Company’s assets, including money; and
(c) the liquidation of the Company within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(g). Any such increase or decrease in Book Value of an
asset shall be allocated as a Profit or Loss to the Capital Accounts of the
Members under Section 4.2 (determined immediately prior to the event giving rise
to the revaluation).

Section 3.12 Compliance With Section 1.704-1(b). The provisions of this
Agreement relating to the maintenance of Capital Accounts are intended to comply
with Treasury Regulations Section 1.704-1(b), and shall be interpreted and
applied in a manner consistent with such Treasury Regulations. In the event the
Manager shall determine that it is prudent to modify the manner in which the
Capital Accounts are computed in order to comply with such Treasury Regulations,
the Manager may make such modification, notwithstanding anything in Section 11.2
to the contrary. The Manager also shall (a) make any adjustments that are
necessary or appropriate to maintain equality between the Capital Accounts of
the Members and the amount of the Company capital reflected on the Company’s
balance sheet, as computed for book purposes, in accordance with Treasury
Regulations Section 1.704-1(b)(iv)(g), and (b) make any appropriate
modifications in the event unanticipated events might otherwise cause this
Agreement not to comply with Treasury Regulations Section 1.704-1(b).

Section 3.13 Non-Convertible Preferred Units. The Manager may from time to time
authorize the issuance of Non-Convertible Preferred Units at a price of $1,000
per Non-Convertible Preferred Unit in consideration for the capital contribution
made or deemed to have been made by Maravai Co. of the net proceeds of any
Senior Notes issuance.

 

16



--------------------------------------------------------------------------------

Section 3.14 Convertible Preferred Units. The Manager may from time to time
authorize the issuance of Convertible Preferred Units, in consideration for the
capital contribution made or deemed to have been made by Maravai Co. of the net
proceeds of any Convertible Preferred Stock issuance.

ARTICLE IV

DISTRIBUTIONS AND ALLOCATIONS

Section 4.1 Distributions.

(a) Tax and Preferred Distributions.

(i) Tax Distributions. To the extent funds of the Company are legally available
for distribution by the Company and such distribution would not be prohibited
under any credit facility to which the Company or any of its Subsidiaries is a
party (the “Tax Distribution Conditions”), with respect to each Fiscal Quarter,
the Company shall distribute to each Unitholder, an amount of cash (each a “Tax
Distribution”) equal to such Unitholder’s Assumed Tax Liability for such Fiscal
Quarter. To the extent a holder of Common Units would receive for any Fiscal
Quarter less than its Pro Rata Share of the aggregate Tax Distributions to be
paid pursuant to the preceding sentence, the Tax Distributions to such
Unitholder shall be increased to ensure that all Tax Distributions to holders of
Common Units are made in accordance with their Pro Rata Share. The Manager shall
be entitled to adjust subsequent Tax Distributions up or down to reflect any
variation between its prior estimation of quarterly Tax Distributions and the
Tax Distributions that would have been computed under this Section 4.1(a)(i)
based on subsequent information. In the event that due to the Tax Distribution
Conditions the funds available for any Tax Distribution to be made hereunder are
insufficient to pay the full amount of the Tax Distribution that would otherwise
be required under this Section 4.1(a)(i), the Company shall use its reasonable
best efforts to distribute to the Unitholders the amount of funds that are
available after application of the Tax Distribution Conditions on a pro rata
basis (according to the amounts that would have been distributed to each
Unitholder pursuant to this Section 4.1(a)(i) if available funds (after
application of the Tax Distribution Conditions) existed in a sufficient amount
to make such Distribution in full). At any time thereafter when additional funds
of the Company are available for Distribution after application of the Tax
Distribution Conditions, the Company shall use its reasonable best efforts to
immediately distribute such funds to the Unitholders on a pro rata basis
(according to the amounts that would have been distributed to each Unitholder
pursuant to this Section 4.1(a)(i) if available funds (after application of the
Tax Distribution Conditions) would have existed in a sufficient amount to make
such Tax Distribution in full).

(ii) Additional Tax Distributions. In the event of any audit by, or similar
event with, a taxing authority that affects the calculation of any Unitholder’s
Assumed Tax Liability for any Taxable Year (other than an audit conducted
pursuant to the Partnership Tax Audit Rules for which no election is made
pursuant to Code Section 6226 (or any similar provision of state or local law)),
or in the event the Company files an amended tax return, each Unitholder’s
Assumed Tax Liability with respect to such year shall be

 

17



--------------------------------------------------------------------------------

recalculated by giving effect to such event (for the avoidance of doubt, taking
into account interest and penalties). Any shortfall in the amount of Tax
Distributions the Unitholders and former Unitholders received for the relevant
Taxable Years based on such recalculated Assumed Tax Liability promptly shall be
distributed to such Unitholders and the successors of such former Unitholders,
except, for the avoidance of doubt, to the extent Distributions were made to
such Unitholders and former Unitholders pursuant to Section 4.1 in the relevant
Taxable Years sufficient to cover such shortfall.

(iii) Convertible Preferred Unit Cash Dividend Distributions. In the event
Maravai Co. declares and pays a Convertible Preferred Stock Cash Dividend, on or
before the related dividend payment date (as set forth in the applicable
Certificate of Designations), the Manager may cause the Company to make a
Distribution of cash in respect of the Convertible Preferred Units in an amount
equal to the related Convertible Preferred Stock Cash Dividend Amount.

(iv) Convertible Preferred Stock Change of Control Repurchase. In the event
Maravai Co. is required to make a Convertible Preferred Stock Change of Control
Repurchase, on or before the date of the related Change of Control Exchange (as
defined in the Certificate of Designations), the Manager shall cause the Company
to make a Distribution of cash in respect of the Convertible Preferred Units in
an amount equal to the aggregate Change of Control Price (as defined in the
Certificate of Designations) which is to be paid in cash and not in shares of
Class A Common Stock.

(v) Convertible Preferred Unit Liquidation Payment. In the event Maravai Co.
makes a Convertible Preferred Stock Liquidation Payment, on or before the
related date fixed for liquidation, winding-up or dissolution of Maravai Co.,
the Manager may cause the Company to make a Distribution in respect of the
Convertible Preferred Units in an amount equal to the related Convertible
Preferred Stock Liquidation Payment Amount.

(vi) Non-Convertible Preferred Unit Cash Distributions. In the event Maravai Co.
makes any Senior Note Payment, the Manager may cause the Company to make a
Distribution of cash in respect of the Non-Convertible Preferred Units in an
amount equal to the related Senior Note Payment.

(b) Other Distributions. Except as otherwise set forth in Section 4.1(a), the
Manager may (but shall not be obligated to) make Distributions at such time, in
such amounts and in such form (including in-kind property) as determined by the
Manager in its sole discretion, in each case to the holders of Common Units
immediately prior to such Distribution on a pro rata basis.

Section 4.2 Allocations. Profits or Losses for any Fiscal Year shall be
allocated among the Unitholders in such a manner as to reduce or eliminate, to
the extent possible, any difference, as of the end of such Fiscal Year, between
(a) the sum of (i) the Capital Account of each Unitholder, (ii) such
Unitholder’s share of Minimum Gain (as determined according to Treasury
Regulation Section 1.704-2(g)) and (iii) such Unitholder’s partner nonrecourse
debt minimum gain (as defined in Treasury Regulation Section 1.704-2(i)(2)) and
(b) the respective net amounts, positive or negative, which would be distributed
to them or for which they would be liable to the Company

 

18



--------------------------------------------------------------------------------

under this Agreement and the Delaware Act, determined as if the Company were to
(i) liquidate the assets of the Company for an amount equal to their Book Value
and (ii) distribute the proceeds of such liquidation pursuant to Section 10.2.

Section 4.3 Special Allocations.

(a) Minimum Gain Chargeback. Losses attributable to partner nonrecourse debt (as
defined in Treasury Regulation Section 1.704-2(b)(4)) shall be allocated in the
manner required by Treasury Regulation Section 1.704-2(i). If there is a net
decrease during a Taxable Year in partner nonrecourse debt minimum gain (as
defined in Treasury Regulation Section 1.704-2(i)(2)), Profits for such Taxable
Year (and, if necessary, for subsequent Taxable Years) shall be allocated to the
Unitholders in the amounts and of such character as determined according to
Treasury Regulation Section 1.704-2(i)(4).

(b) Unitholder Nonrecourse Debt Minimum Chargeback. Nonrecourse deductions (as
determined according to Treasury Regulation Section 1.704-2(b)(1)) for any
Taxable Year shall be allocated to each holder of Common Units ratably among
such Unitholders based upon their ownership of Common Units. Except as otherwise
provided in Section 4.3(a), if there is a net decrease in the Minimum Gain
during any Taxable Year, each Unitholder shall be allocated Profits for such
Taxable Year (and, if necessary, for subsequent Taxable Years) in the amounts
and of such character as determined according to Treasury Regulation
Section 1.704-2(f). This Section 4.3(b) is intended to be a Minimum Gain
chargeback provision that complies with the requirements of Treasury Regulation
Section 1.704-2(f), and shall be interpreted in a manner consistent therewith.

(c) Qualified Income Offset. If any Unitholder that unexpectedly receives an
adjustment, allocation or distribution described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6) has an Adjusted Capital Account
Deficit as of the end of any Taxable Year, computed after the application of
Section 4.3(a) and Section 4.3(b), but before the application of any other
provision of this Article IV, then Profits for such Taxable Year shall be
allocated to such Unitholder in proportion to, and to the extent of, such
Adjusted Capital Account Deficit. This Section 4.3(c) is intended to be a
qualified income offset provision as described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted in a manner consistent
therewith.

(d) Allocation of Certain Profits and Losses. Profits and Losses described in
Section 3.5(b)(v) shall be allocated in a manner consistent with the manner that
the adjustments to the Capital Accounts are required to be made pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(j), (k) and (m).

(e) Regulatory Allocations. The allocations set forth in Sections 4.3(a)-(d)
(the “Regulatory Allocations”) are intended to comply with certain requirements
of Sections 1.704-1(b) and 1.704-2 of the Treasury Regulations. The Regulatory
Allocations may not be consistent with the manner in which the Unitholders
intend to allocate Profit and Loss of the Company or make the Company
distributions. Accordingly, notwithstanding the other provisions of this Article
IV, but subject to the Regulatory Allocations, income, gain, deduction, and loss
shall be reallocated among the Unitholders so as to eliminate the effect of the
Regulatory Allocations and thereby

 

19



--------------------------------------------------------------------------------

cause the respective Capital Accounts of the Unitholders to be in the amounts
(or as close thereto as possible) they would have been if Profit and Loss (and
such other items of income, gain, deduction and loss) had been allocated without
reference to the Regulatory Allocations. In general, the Unitholders anticipate
that this will be accomplished by specially allocating other Profit and Loss
(and such other items of income, gain, deduction and loss) among the Unitholders
so that the net amount of the Regulatory Allocations and such special
allocations to each such Unitholder is zero. In addition, if in any Fiscal Year
or Fiscal Period there is a decrease in partnership Minimum Gain, or in partner
nonrecourse debt Minimum Gain, and application of the Minimum Gain chargeback
requirements set forth in Section 4.3(a) or Section 4.3(b) would cause a
distortion in the economic arrangement among the Unitholders, the Unitholders
may, if they do not expect that the Company will have sufficient other income to
correct such distortion, request the Internal Revenue Service to waive either or
both of such Minimum Gain chargeback requirements. If such request is granted,
this Agreement shall be applied in such instance as if it did not contain such
Minimum Gain chargeback requirement.

(f) The Unitholders acknowledge that allocations like those described in
Proposed Treasury Regulations Section 1.704-1(b)(4)(xii)(c) (“Forfeiture
Allocations”) may result from the allocations of Profits and Losses provided for
in this Agreement. For the avoidance of doubt, the Company is entitled to make
Forfeiture Allocations and, once required by applicable final or temporary
guidance, allocations of Profits and Losses will be made in accordance with
Proposed Treasury Regulations Section 1.704-1(b)(4)(xii)(c) or any successor
provision or guidance.

(g) Any item of deduction with respect to a Tax that is offset for a Unitholder
under Section 4.6 shall be allocated to the Unitholder in which such payment is
to be offset. Any items of deduction (including a deduction described in Code
Sections 707(c) and 162(a)) with respect to or arising from any Convertible
Preferred Units shall be allocated to the holders of such Convertible Preferred
Units unless such treatment is prohibited by law. For the avoidance of doubt,
all tax deductions described in this Section 4.3(g) shall be taken into account
in determining the amount of Tax Distribution made under the provisions of
Section 4.1(a)(i). Any items of deduction (including a deduction described in
Code Sections 707(c) and 162(a)) with respect to or arising from the
Non-Convertible Preferred Units shall be allocated to the holders of such
Non-Convertible Preferred Units unless such treatment is prohibited by law.

Section 4.4 Offsetting Allocations. If, and to the extent that, any Member is
deemed to recognize any item of income, gain, deduction or loss as a result of
any transaction between such Member and the Company pursuant to Sections 83,
482, or 7872 of the Code or any similar provision now or hereafter in effect,
the Manager shall use its commercially reasonable efforts to allocate any
corresponding Profit or Loss to the Member who recognizes such item in order to
reflect the Members’ economic interest in the Company.

Section 4.5 Tax Allocations.

(a) Allocations Generally. Except as provided in Section 4.5(b) below, for
federal, state and local income Tax purposes, each item of income, gain, loss or
deduction shall be allocated among the Unitholders in the same manner and in the
same proportion that the corresponding book items have been allocated among the
Unitholders’ respective Capital Accounts; provided that, if any such allocation
is not permitted by the Code or other applicable law, then each subsequent

 

20



--------------------------------------------------------------------------------

item of income, gains, losses, deductions and credits will be allocated among
the Unitholders so as to reflect as nearly as possible the allocation set forth
herein in computing their Capital Accounts.

(b) Code Section 704(c) Allocations. Items of the Company taxable income, gain,
loss and deduction with respect to any property contributed to the capital of
the Company shall, solely for Tax purposes, be allocated among the Unitholders
in accordance with Code Section 704(c) so as to take account of any variation
between the adjusted basis of such asset for federal income Tax purposes and its
initial Book Value. Such allocations shall be made using a reasonable method
specified in Treasury Regulations Section 1.704-3. In addition, if the Book
Value of any Company asset is adjusted pursuant to the requirements of Treasury
Regulation Section 1.704-1(b)(2)(iv)(e) or (f), then subsequent allocations of
items of taxable income, gain, loss and deduction with respect to such asset
shall take account of any variation between the adjusted basis of such asset for
federal income Tax purposes and its Book Value in the same manner as under Code
Section 704(c). Notwithstanding the foregoing, the Manager shall determine all
allocations pursuant to this Section 4.5(b) using any method selected by the
Manager that is permitted under Section 704(c) of the Code and the Treasury
Regulations thereunder.

(c) Section 754 Election. The Company will make an election under Section 754 of
the Code for its Taxable Year that includes or begins on the date of this
Agreement to adjust the basis of the Company property as permitted and provided
in Sections 734 and 743 of the Code. Such election shall be effective solely for
federal (and, if applicable, state and local) income Tax purposes and shall not
result in any adjustment to the Book Value of any Company asset or to the
Member’s Capital Accounts (except as provided in Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)).

(d) Allocation of Tax Credits, Tax Credit Recapture, Etc. Allocations of Tax
credits, Tax credit recapture, and any items related thereto shall be allocated
to the Unitholders according to their interests in such items as determined by
the Manager taking into account the principles of Treasury Regulation
Section 1.704-1(b)(4)(ii) and (viii).

(e) Corrective Allocations. If necessary, the Company will make corrective
allocations as set forth in Treasury Regulation Section 1.704-1(b)(4)(x).

(f) Effect of Allocations. Allocations pursuant to this Section 4.5 are solely
for purposes of federal, state and local Taxes and shall not affect, or in any
way be taken into account in computing, any Unitholder’s Capital Account or
share of Profits, Losses, Distributions (other than Tax Distributions) or other
items pursuant to any provision of this Agreement.

Section 4.6 Indemnification and Reimbursement for Payments on Behalf of a
Unitholder. Except as otherwise provided in Article VI, if the Company is
required by law to make any payment to a Governmental Entity that is
specifically attributable to a Unitholder or a Unitholder’s status as such
(including federal withholding Taxes, state personal property Taxes, and state
unincorporated business Taxes), then such Unitholder shall indemnify and
contribute to the Company in full for the entire amount paid (including
interest, penalties and related expenses). The Manager may offset Distributions
to which a Person is otherwise entitled under this Agreement against such
Person’s obligation to indemnify the Company under this Section 4.6 or

 

21



--------------------------------------------------------------------------------

with respect to any other amounts owed by the Unitholder to the Company or any
of its Subsidiaries. A Unitholder’s obligation to indemnify and make
contributions to the Company under this Section 4.6 shall survive the
termination, dissolution, liquidation and winding up of the Company, and for
purposes of this Section 4.6, the Company shall be treated as continuing in
existence. The Company may pursue and enforce all rights and remedies it may
have against each Unitholder under this Section 4.6, including instituting a
lawsuit to collect such indemnification and contribution, with interest
calculated at a rate equal to the Base Rate plus three percentage points per
annum (but not in excess of the highest rate per annum permitted by law),
compounded on the last day of each Fiscal Quarter.

ARTICLE V

MANAGEMENT AND CONTROL OF BUSINESS

Section 5.1 Management.

(a) Except as otherwise specifically provided in this Agreement or the Delaware
Act, the business, property and affairs of the Company shall be managed,
operated and controlled at the sole, absolute and exclusive direction of the
Manager in accordance with the terms of this Agreement. No Members shall have
management authority or voting or other rights over, or any other ability to
take part in the conduct or control of the business of, the Company. The Manager
is hereby designated as a “manager” within the meaning of Section 18-101(10) of
the Delaware Act. The Manager is, to the extent of its rights and powers set
forth in this Agreement, an agent of the Company for the purpose of the
Company’s business, and the actions of the Manager taken in accordance with such
rights and powers shall bind the Company (and no Member shall have such right).
The Manager shall have all necessary powers to carry out the purposes, business
and objectives of the Company. The Manager may delegate in its discretion the
authority to sign agreements and other documents and take other actions on
behalf of the Company to any Person (including any Member, officer or employee
of the Company) to enter into and perform any document on behalf of the Company.

(b) Without limiting Section 5.1(a), the Manager shall have the sole power and
authority to effect any of the following by the Company or any of its
Subsidiaries in one or a series of related transaction, in each case without the
vote, consent or approval of any Unitholder: (i) any sale, lease, transfer,
exchange or other disposition of any, all or substantially all of the assets of
the Company (including the exercise or grant of any conversion, option,
privilege or subscription right or any other right available in connection with
any assets at any time held by the Company); (ii) any merger, consolidation,
reorganization or other combination of the Company with or into another entity,
(iii) any acquisition; (iv) any issuance of debt or equity securities; (v) any
incurrence of indebtedness; or (vi) any dissolution. Except for any vote,
consent or approval of any Unitholder expressly required by this Agreement, if a
vote, consent or approval of the Unitholders is required by the Delaware Act or
other applicable law with respect to any action to be taken by the Company or
matter considered by the Manager, each Unitholder will be deemed to have
consented to or approved such action or voted on such matter in accordance with
the consent or approval of the Manager on such action or matter.

(c) Maravai Co. may withdraw as the Manager and appoint as its successor at any
time upon written notice to the Company (a) any wholly-owned Subsidiary of
Maravai Co., (b) any

 

22



--------------------------------------------------------------------------------

Person of which Maravai Co. is a wholly-owned Subsidiary, (c) any Person into
which Maravai Co. is merged or consolidated or (d) any transferee of all or
substantially all of the assets of Maravai Co., which withdrawal and replacement
shall be effective upon the delivery of such notice. No appointment of a Person
other than Maravai Co. (or its successor, as the case may be) as Manager shall
be effective unless Maravai Co. (or its successor, as the case may be) and the
new Manager provide all Members with contractual rights, directly enforceable by
such Members against the new Manager, to cause the new Manager to comply with
all of the Manager’s obligations under this Agreement.

Section 5.2 Investment Company Act. The Manager shall use reasonable best
efforts to ensure that the Company shall not be subject to registration as an
investment company pursuant to the Investment Company Act.

Section 5.3 Officers.

(a) Officers. Unless determined otherwise by the Manager, the officers of the
Company shall be a Chief Executive Officer, a President, a Chief Financial
Officer, a Treasurer and a Secretary and each other officer of Maravai Co. shall
also be an officer of the Company, with the same title. All officers shall be
appointed by the Manager (or by the Chief Executive Officer to the extent the
Manager delegates such authority to the Chief Executive Officer) and shall hold
office until their successors are appointed by the Manager (or by the Chief
Executive Officer to the extent the Manager delegates such authority to the
Chief Executive Officer). Two or more offices may be held by the same
individual. The officers of the Company may be removed by the Manager (or by the
Chief Executive Officer to the extent the Manager delegates such authority to
the Chief Executive Officer) at any time for any reason or no reason.

(b) Other Officers and Agents. The Manager may appoint such other officers and
agents as it may deem necessary or advisable, who shall hold their offices for
such terms and shall exercise such powers and perform such duties as shall be
determined from time to time by the Manager.

(c) Chief Executive Officer. The Chief Executive Officer shall be the chief
executive officer of the Company and shall have the general powers and duties of
supervision and management usually vested in the office of a chief executive
officer of a company. He or she shall preside at all meetings of Members if
present thereat.

(d) President. The President shall be the chief executive officer of the Company
in the absence of the Chief Executive Officer. In general, the President shall
perform all duties incident to the office of President and such other duties as
may be prescribed from time to time by the Manager.

(e) Chief Financial Officer. The Chief Financial Officer shall be the chief
financial officer of the Company and shall keep and maintain or cause to be kept
and maintained adequate and correct books and records of accounts of the
properties and business transactions of the Company. The books of account shall
at all times be open to inspection by the Manager. The Chief Financial Officer
shall deposit all monies and other valuables in the name of, and to the credit
of, the Company with such depositaries as may be designated by the Manager.

 

23



--------------------------------------------------------------------------------

(f) Treasurer. The Treasurer shall have the custody of Company funds and
securities and shall keep full and accurate account of receipts and
disbursements. He or she shall deposit all moneys and other valuables in the
name and to the credit of the Company in such depositaries as may be designated
by the Manager or the Chief Executive Officer. The Treasurer shall disburse the
funds of the Company as may be ordered by the Manager or the Chief Executive
Officer, taking proper vouchers for such disbursements. He or she shall render
to the Manager and the Chief Executive Officer whenever either of them may
request it, an account of all his or her transactions as Treasurer and of the
financial condition of the Company. If required by the Manager, the Treasurer
shall give the Company a bond for the faithful discharge of his or her duties in
such amount and with such surety as the Manager shall prescribe.

(g) Secretary. The Secretary shall give, or cause to be given, notice of all
meetings of Members and all other notices required by applicable law or by this
Agreement, and in case of his or her absence or refusal or neglect so to do, any
such notice may be given by any person thereunto directed by the Chief Executive
Officer, or by the Manager. He or she shall record all the proceedings of the
meetings of the Company, and shall perform such other duties as may be assigned
to him or her by the Manager or by the Chief Executive Officer.

(h) Other Officers. Other officers, if any, shall have such powers and shall
perform such duties as shall be assigned to them, respectively, by the Manager
or by the Chief Executive Officer.

Section 5.4 Fiduciary Duties.

(a) Members and Unitholders. To the fullest extent permitted by law and
notwithstanding any duty otherwise existing at law or in equity, no Member or
Unitholder, solely in its capacity as such, shall owe any fiduciary duty to the
Company, the Manager, any Member, any Unitholder or any other Person bound by
this Agreement, provided that the foregoing shall not eliminate the implied
contractual covenant of good faith and fair dealing. Nothing in this
Section 5.4(a) shall limit the liabilities, duties or obligations of any Member
or Unitholder acting in his or her capacity as an officer or manager pursuant to
any other provision of this Agreement.

(b) Manager and Officers. Notwithstanding any other provision to the contrary in
this Agreement, except as set forth in Section 5.4(c), (i) the Manager shall, in
its capacity as Manager, and not in any other capacity, have the same fiduciary
duties to the Company and the Unitholders and Members as a member of the board
of directors of a Delaware corporation; and (ii) each officer of the Company
shall, in his or her capacity as such, and not in any other capacity, have the
same fiduciary duties to the Company and the Unitholders and Members as an
officer of a Delaware corporation. For the avoidance of doubt, the fiduciary
duties described in clause (i) above shall not be limited by the fact that the
Manager shall be permitted to take certain actions in its sole or reasonable
discretion pursuant to the terms of this Agreement or any agreement entered into
in connection herewith.

(c) Manager Conflicts. The parties hereto acknowledge that the members of
Maravai Co.’s board of directors will owe fiduciary duties to Maravai Co. and
its stockholders. The Manager will use commercially reasonable and appropriate
efforts and means, as determined in good faith by the Manager, to minimize any
conflict of interest between the Members, on the one hand, and

 

24



--------------------------------------------------------------------------------

the stockholders of Maravai Co., on the other hand, and to effectuate any
transaction that involves or affects any of the Company, the Manager, the
Members and/or the stockholders of Maravai Co. in a manner that does not
(i) disadvantage the Members of their interests relative to the stockholders of
Maravai Co. or (ii) advantage the stockholders of Maravai Co. relative to the
Members or (iii) treat the Members and the stockholders of Maravai Co.
differently; provided that in the event of a conflict between the interests of
the stockholders of Maravai Co. and the interests of the Members, such Members
agree that the Manager shall discharge its fiduciary duties to such Members by
acting in the best interests of Maravai Co.’s stockholders.

(d) Waiver. Any duties and liabilities set forth in this Agreement shall replace
those existing at law or in equity and each of the Company, each Member and
Unitholder and any other Person bound by this Agreement hereby, to the fullest
extent permitted by applicable law, including Section 18-1101(e) of the Delaware
Act, waives the right to make any claim, bring any action or seek any recovery
based on any duties or liabilities existing at law or in equity other than any
such duties and liabilities set forth in this Agreement.

(e) Survival. The provisions of this Section 5.4 shall survive any amendment,
repeal or termination of this Agreement.

ARTICLE VI

EXCULPATION AND INDEMNIFICATION

Section 6.1 Exculpation.

(a) Actions in Capacity as a Member or Unitholder. To the fullest extent
permitted by applicable law, and except as otherwise expressly provided herein,
no Member, Unitholder (other than the Manager, acting in its capacity as such)
or its respective Indemnitees shall be liable to the Company, any Member, any
Unitholder or any other Person bound by this Agreement as a result of or arising
out any action of or omission by such Member or Unitholder solely in its
capacity as a Member or Unitholder, except to the extent such Obligations arise
out of such Member’s (1) material breach of this Agreement or any other
Transaction Document or (2) bad faith violation of the implied contractual
covenant of good faith and fair dealing, in each case as determined by a final
judgment, order or decree of an arbitrator or a court of competent jurisdiction
(which is not appealable or with respect to which the time for appeal therefrom
has expired and no appeal has been perfected).

(b) Other Actions. To the fullest extent permitted by applicable law, and except
as otherwise expressly provided herein, including Section 6.5, no Indemnitee
shall be liable to the Company, any Member, any Unitholder or any other Person
bound by this Agreement as a result of or arising out of the activities of the
Indemnitee on behalf of the Company to the extent within the scope of the
authority reasonably believed by such Indemnitee to be conferred on such
Indemnitee, except to the extent such Indemnitee would not be entitled to
exculpation or indemnification pursuant to the articles of incorporation and
bylaws of Maravai Co. (as the same may be amended from time to time).

Section 6.2 Indemnification. To the fullest extent permitted by applicable law,
each of (a) the Manager and its managing member Maravai Co., (b) the Unitholders
and Members and

 

25



--------------------------------------------------------------------------------

their respective Affiliates, (c) the stockholders, members, managers, directors,
officers, partners, employees and agents of the Unitholders, Members and their
respective Affiliates, and (d) the officers and directors of Maravai Co., the
Manager, the Company and each of their Subsidiaries (each, an “Indemnitee”)
shall be indemnified and held harmless by the Company from and against any and
all losses, claims, damages, liabilities, expenses (including legal fees and
expenses), judgments, fines, settlements and other amounts arising from any and
all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative (collectively, “Obligations”), which at any time
may be imposed on, incurred by, or asserted against, the Indemnitee as a result
of or arising out of this Agreement, Maravai Co., the Company, their respective
assets, businesses or affairs, or the activities of the Indemnitee on behalf of
Maravai Co., the Company or any of their Subsidiaries to the extent within the
scope of the authority reasonably believed to be conferred on such Indemnitee;
provided, however, that, to the extent such Indemnitee is not entitled to
exculpation with respect to such Obligations pursuant to 6.5, the Indemnitee
shall not be entitled to indemnification for any such Obligations to the extent
such Indemnitee would not be entitled to exculpation or indemnification pursuant
to the articles of incorporation and bylaws of Maravai Co. (as the same may be
amended from time to time); provided further, that, to the extent such
Indemnitee is entitled to exculpation with respect to such Obligations pursuant
to 6.5, the Indemnitee shall not be entitled to indemnification for any such
Obligations to the extent they arise out of such Indemnitee’s (1) material
breach of this Agreement or any other Transaction Document or (2) bad faith
violation of the implied contractual covenant of good faith and fair dealing.
The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nobo contendere, or its equivalent,
shall not, of itself, create a presumption that the Indemnitee was not entitled
to indemnification hereunder. Any indemnification pursuant to this
Section 6.1(b) shall be made only out of the assets of the Company and no Member
shall have any personal liability on account thereof.

Section 6.3 Expenses. Expenses (including reasonable legal fees and expenses)
incurred by an Indemnitee in defending any claim, demand, action, suit or
proceeding described in Section 6.1(b) shall, from time to time, be advanced by
the Company prior to the final disposition of such claim, demand, action, suit
or proceeding, upon receipt by the Company of an undertaking by or on behalf of
the Indemnitee to repay such amount if it shall be determined that the
Indemnitee is not entitled to be indemnified as provided in Section 6.1(b);
provided that such undertaking shall be unsecured and interest free and shall be
accepted without regard to an Indemnitee’s ability to repay amounts advanced and
without regard to an Indemnitee’s entitlement to indemnification.

Section 6.4 Non-Exclusivity; Savings Clause. The indemnification and advancement
of expenses set forth in Section 6.1(b) and Section 6.3 shall not be exclusive
of any other rights to which those seeking indemnification or advancement of
expenses may be entitled under any other agreement, policy of insurance or
otherwise. The indemnification and advancement of expenses set forth in
Section 6.1(b) and Section 6.3 shall continue as to an Indemnitee who has ceased
to be a named Indemnitee and shall inure to the benefit of the heirs, executors,
administrators, successors and permitted assigns of such a Person. If Article
VI, Section 6.2 or Section 6.3 or any portion hereof shall be invalidated on any
ground by any court of competent jurisdiction, then the Company shall
nevertheless exculpate, indemnify and advance expenses each Indemnitee to the
fullest extent permitted by any applicable portion of such sections not so
invalidated and to the fullest extent permitted by applicable law. The
exculpation, indemnification and advancement of

 

26



--------------------------------------------------------------------------------

expenses provisions set forth in Article VI, Section 6.2 and Section 6.3 shall
be deemed to be a contract between the Company and each of the persons
constituting Indemnitees at any time while such provisions remain in effect,
whether or not such Person continues to serve in such capacity and whether or
not such Person is a party hereto. In addition, neither Article VI, Section 6.2
nor Section 6.3 may be retroactively amended to adversely affect the rights of
any Indemnitee arising in connection with any acts, omissions, facts or
circumstances occurring prior to such amendment.

Section 6.5 Insurance. The Company may purchase and maintain insurance on behalf
of the Indemnitees against any liability asserted against them and incurred by
them in such capacity, or arising out of their status as Indemnitees, whether or
not the Company would have the power to indemnify them against such liability
under this Section 6.5.

ARTICLE VII

ACCOUNTING AND RECORDS; TAX MATTERS

Section 7.1 Accounting and Records. The books and records of the Company shall
be made and maintained, and the financial position and the results of its
operations recorded, at the expense of the Company, in accordance with such
method of accounting as is determined by the Manager. The books and records of
the Company shall reflect all Company transactions and shall be made and
maintained in a manner that is appropriate and adequate for the Company’s
business.

Section 7.2 Preparation of Tax Returns. The Company shall arrange for the
preparation and timely filing of all Tax returns required to be filed by the
Company, including making the elections described in Section 7.3. Each
Unitholder shall furnish to the Company all pertinent information in its
possession relating to the Company’s operations that is necessary to enable the
Company’s income Tax returns to be prepared and filed.

Section 7.3 Tax Elections. The Taxable Year shall be the Fiscal Year unless the
Manager shall determine otherwise. The Manager shall determine whether to make
or revoke any available election pursuant to the Code. Each Unitholder will upon
request supply any information necessary to give proper effect to such election.

Section 7.4 Tax Controversies.

(a) The Manager shall be the “partnership representative” (or “PR”) of the
Company for purposes of the Partnership Tax Audit Rules, and, as such, (i) shall
be authorized to designate any other Person selected by the Manager as the
partnership representative and (ii) shall be authorized and required to
represent the Company (at the Company’s expense) in connection with all
examinations of the Company’s affairs by Tax authorities, including resulting
administrative and judicial proceedings, and to expend the Company’s funds for
professional services and reasonably incurred in connection therewith. Each
Unitholder agrees to reasonably cooperate with the Company and to do or refrain
from doing any or all things reasonably requested by the Company with respect to
the conduct of such proceedings.

(b) In the event of an audit by the Internal Revenue Service, unless otherwise
approved by all of the Members, the PR shall make on a timely basis, to the
extent permissible under applicable law, the election provided by
Section 6226(a) of the Partnership Tax Audit Rules to treat a “partnership
adjustment” as an adjustment to be taken into account by each Member in

 

27



--------------------------------------------------------------------------------

accordance with Section 6226(b) of the Partnership Tax Audit Rules. If the
election under Section 6226(a) of the of the Partnership Tax Audit Rules is
made, the PR shall furnish to each Member for the year under audit a statement
reflecting the Member’s share of the adjusted items as determined in the notice
of final partnership adjustment, and each such Member shall take such adjustment
into account as required under Section 6226(b) of the Partnership Tax Audit
Rules and shall be liable for any related tax, interest, penalty, addition to
tax, or additional amounts.

(c) In the event of an audit by the Internal Revenue Service, if the PR does not
make the election provided by Section 6226(a) of the Partnership Tax Audit Rules
as noted above, the PR shall allocate the burden of any taxes (including, for
the avoidance of doubt, any “imputed underpayment” within the meaning of
Section 6225 of the Partnership Tax Audit Rules), penalties, interest and
related expenses imposed on the Company pursuant to the Partnership Tax Audit
Rules among the Members to whom such amounts are attributable (whether as a
result of their status, actions, inactions or otherwise), as reasonably
determined by the PR and each Member shall promptly reimburse the Company in
full for the entire amount the PR determines to be attributable to such Member;
provided that the Company will also be allowed to recover any amount due from
such Member pursuant to this sentence from any distribution otherwise payable to
such Member pursuant to this Agreement. Solely for purposes of determining the
current Member(s) to which any taxes or other amounts are attributable under
this provision, references to any Member in this Section 7.4(c) shall include a
reference to each Person that previously held the Units currently held by such
Member (but only to the extent of such Person’s interest in such Units).

(d) The PR is authorized to, and shall follow principles (to the extent
available) similar to those set forth in Section 7.4(b) and Section 7.4(c) with
respect to any audits by state, local, or foreign tax authorities and any tax
liabilities that result therefrom.

Section 7.5 Code § 83 Safe Harbor Election.

(a) By executing this Agreement, each Unitholder authorizes and directs the
Company to elect to have the “Safe Harbor” described in the proposed Revenue
Procedure set forth in the Internal Revenue Service Notice 2005-43 (the “IRS
Notice”) or in any successor, guidance or provision apply to any interest in the
Company transferred to a service provider by the Company on or after the
effective date of such Revenue Procedure in connection with services provided to
the Company. For purposes of making such Safe Harbor election, the PR is hereby
designated as the “partner who has responsibility for federal income Tax
reporting” by the Company and, accordingly, that execution of such Safe Harbor
election by the PR constitutes execution of a “Safe Harbor Election” in
accordance with Section 3.03(1) of the IRS Notice. Each Unitholder hereby agrees
to comply with all requirements of the Safe Harbor described in the IRS Notice,
including, the requirement that each Unitholder shall prepare and file all
federal income Tax returns reporting the income Tax effects of each Unit issued
by the Company that qualifies for the Safe Harbor in a manner consistent with
the requirements of the IRS Notice.

(b) Any Unitholder or former Unitholder that fails to comply with requirements
set forth in Section 7.5(a) shall indemnify and hold harmless the Company and
each adversely affected Unitholder and former Unitholder from and against any
and all losses, liabilities, Taxes, damages, judgments, fines, costs, penalties,
amounts paid in settlement and reasonable out-of-pocket costs and expenses
incurred in connection therewith (including, costs and expenses of suits and

 

28



--------------------------------------------------------------------------------

proceedings, and reasonable fees and disbursements of counsel), in each case
resulting from such Unitholder’s or former Unitholder’s failure to comply with
such requirements. The Manager may offset Distributions to which a Person is
otherwise entitled under this Agreement against such Person’s obligation to
indemnify the Company and any other Person under this Section 7.5(b) (and any
amount so offset with respect to such Person’s obligation to indemnify a Person
other than the Company shall be paid over to such other Person by the Company).
A Unitholder’s obligations to comply with the requirements of Section 7.5(a) and
to indemnify the Company and any Unitholder or former Unitholder under this
Section 7.5(b) shall survive such Unitholder’s ceasing to be a Unitholder of the
Company and/or the termination, dissolution, liquidation and winding up of the
Company, and, for purposes of this Section 7.5, the Company shall be treated as
continuing in existence. The Company and any Unitholder or former Unitholder may
pursue and enforce all rights and remedies it may have against each Unitholder
or former Unitholder under this Section 7.5(b), including (i) instituting a
lawsuit to collect such indemnification and contribution, with interest
calculated at a rate equal to the Base Rate plus three percentage points per
annum (but not in excess of the highest rate per annum permitted by law),
compounded on the last day of each Fiscal Quarter and (ii) specific performance
and/or immediate injunctive or other equitable relief from any court of
competent jurisdiction (without the necessity of showing actual money damages,
or posting any bond or other security) in order to enforce or prevent any
violation of the provisions of Section 7.5(a).

(c) Each Unitholder authorizes the Manager to amend paragraphs (a) and (b) of
this Section 7.5 to the extent necessary to achieve substantially the same Tax
treatment with respect to any interest in the Company Transferred to a service
provider by the Company in connection with services provided to the Company as
set forth in Section 4 of the IRS Notice (e.g., to reflect changes from the
rules set forth in the IRS Notice in subsequent Internal Revenue Service
guidance); provided that such amendment is not materially adverse to any
Unitholder (as compared with the after-Tax consequences that would result if the
provisions of the IRS Notice applied to all interests in the Company Transferred
to a service provider by the Company in connection with services provided to the
Company).

ARTICLE VIII

TRANSFER OF UNITS; ADMISSION OF NEW MEMBERS

Section 8.1 Transfer of Units. Other than as provided for below in this
Section 8.1, no Member may sell, assign, transfer, grant a participation in,
pledge, hypothecate, encumber or otherwise dispose of (such transaction being
herein collectively called a “Transfer”) all or any portion of its Units except
with the approval of the Manager, which may be granted or withheld in its sole
discretion. Without the approval of the Manager (but otherwise in compliance
with Section 8.1), a Member may, at any time, (a) Transfer any portion of such
Member’s Units pursuant to the Exchange Agreement, and (b) Transfer any portion
of such Member’s Units to a Permitted Transferee of such Member. Any Transfer of
Units to a Permitted Transferee of such Member by a Member which also holds
Class B Common Stock must be accompanied by the transfer of a corresponding
number of shares of Class B Common Stock (determined based upon the Exchange
Rate then in effect) to such Permitted Transferee. Any purported Transfer of all
or a portion of a Member’s Units not complying with this Section 8.1 shall be
void ab initio and shall not create any obligation on the part of the Company or
the other Members to recognize that purported Transfer or to recognize the
Person to which the Transfer purportedly was made as a Member. A Person

 

29



--------------------------------------------------------------------------------

acquiring a Member’s Units pursuant to this Section 8.1 shall not be admitted as
a substituted or Additional Member except in accordance with the requirements of
Section 8.2, but such Person shall, to the extent of the Units transferred to
it, be entitled to such Member’s (i) share of Distributions, (ii) share of
Profits and Losses and (iii) Capital Account in accordance with Section 3.5.
Notwithstanding anything in this Section 8.1 or elsewhere in this Agreement to
the contrary, if a Member Transfers all or any portion of its Units after the
designation of a record date and declaration of a Distribution pursuant to
Section 4.1 and before the payment date of such distribution, the transferring
Member (and not the Person acquiring all or any portion of its Units) shall be
entitled to receive such Distribution in respect of such transferred Units.

Section 8.2 Recognition of Transfer; Substituted and Additional Members.

(a) No direct or indirect Transfer of all or any portion of a Member’s Units may
be made, and no purchaser, assignee, transferee or other recipient of all or any
part of such Units shall be admitted to the Company as a substituted or
Additional Member hereunder, unless:

(i) the provisions of Section 8.1 shall have been complied with;

(ii) in the case of a proposed substituted or Additional Member that is (A) a
competitor or potential competitor of Maravai Co. or the Company or their
respective Subsidiaries, (B) a Person with whom Maravai Co. or the Company or
their respective Subsidiaries has had or is expected to have a material
commercial or financial relationship or (C) likely to subject Maravai Co. or the
Company or their respective Subsidiaries to any material legal or regulatory
requirement or obligation, or materially increase the burden thereof, in each
case as determined by the Manager in its sole discretion, the admission of the
purchaser, assignee, transferee or other recipient as a substituted or
Additional Member shall have been approved by the Manager;

(iii) the Manager shall have been furnished with the documents effecting such
Transfer, in form and substance reasonably satisfactory to the Manager, executed
and acknowledged by both the seller, assignor or transferor and the purchaser,
assignee, transferee or other recipient, and the Manager shall have executed
(and the Manager hereby agrees to execute) any other documents on behalf of
itself and the Members required to effect the Transfer;

(iv) the provisions of Section 8.2(b) shall have been complied with;

(v) the Manager shall be reasonably satisfied that such Transfer will not
(A) result in a violation of the Securities Act or any other applicable law; or
(B) cause an assignment under the Investment Company Act;

(vi) such Transfer would not cause the Company to be treated as a “publicly
traded partnership” within the meaning of Section 7704 of the Code or any other
association taxable as a corporation for federal income tax purposes and,
without limiting the generality of the foregoing, such Transfer shall not be
effected on or through an “established securities market” or a “secondary market
or the substantial equivalent thereof,” as such terms are used in Treas. Reg.
§ 1.7704-1;

 

30



--------------------------------------------------------------------------------

(vii) the Manager shall have received the opinion of counsel, if any, required
by Section 8.2(c) in connection with such Transfer; and

(viii) all necessary instruments reflecting such Transfer and/or admission shall
have been filed in each jurisdiction in which such filing is necessary in order
to qualify the Company to conduct business or to preserve the limited liability
of the Members.

(b) Each Substituted Member and Additional Member shall be bound by all of the
provisions of this Agreement. Each Substituted Member and Additional Member, as
a condition to its admission as a Member, shall execute and acknowledge such
instruments (including a counterpart of this Agreement and the Exchange
Agreement or a joinder agreement in customary form), in form and substance
reasonably satisfactory to the Manager, as the Manager reasonably deems
necessary or desirable to effectuate such admission and to confirm the agreement
of such substituted or Additional Member to be bound by all the terms and
provisions of this Agreement with respect to the Units acquired by such
substituted or Additional Member. The admission of a substituted or Additional
Member shall not require the consent of any Member (but shall require the
consent of the Manager, if and to the extent such consent of the Manager is
expressly required by this Article VIII). As promptly as practicable after the
admission of a substituted or Additional Member, the Unit Ownership Ledger and
other books and records of the Company and Exhibit A shall be changed to reflect
such admission.

(c) As a further condition to any Transfer of all or any part of a Member’s
Units, the Manager may, in its discretion, require a written opinion of counsel
to the transferring Member reasonably satisfactory to the Manager, obtained at
the sole expense of the transferring Member, reasonably satisfactory in form and
substance to the Manager, as to such matters as are customary and appropriate in
transactions of this type, including, without limitation (or, in the case of any
Transfer made to a Permitted Transferee, limited to an opinion) to the effect
that such Transfer will not result in a violation of the registration or other
requirements of the Securities Act or any other federal or state securities
laws. No such opinion, however, shall be required in connection with a Transfer
made pursuant to the Exchange Agreement.

Section 8.3 Expense of Transfer; Indemnification. All reasonable costs and
expenses incurred by the Manager and the Company in connection with any Transfer
of a Member’s Units, including any filing and recording costs and the reasonable
fees and disbursements of counsel for the Company, shall be paid by the
transferring Member. In addition, the transferring Member hereby indemnifies the
Manager and the Company against any losses, claims, damages or liabilities to
which the Manager, the Company, or any of their Affiliates may become subject
arising out of or based upon any false representation or warranty made by, or
breach or failure to comply with any covenant or agreement of, such transferring
Member or such transferee in connection with such Transfer.

Section 8.4 Exchange Agreement. In connection with any Transfer of any portion
of a Member’s Units pursuant to the Exchange Agreement, the Manager shall cause
the Company to take any action as may be required under the Exchange Agreement
or requested by any party thereto to effect such Transfer promptly.

 

31



--------------------------------------------------------------------------------

Section 8.5 Change of Control Transactions. In the event (i) Maravai Co. enters
into an agreement to consummate a Change of Control (as defined in the Tax
Receivable Agreement) transaction or (ii) any Person commences a tender offer or
exchange offer for any of the outstanding shares of Maravai Co.’s stock, Maravai
Co. will take all reasonable actions in order to effect any Change of Control
Exchange (as defined in the Exchange Agreement).

ARTICLE IX

WITHDRAWAL AND RESIGNATION OF UNITHOLDERS

Section 9.1 Withdrawal and Resignation of Unitholders. No Unitholder shall have
the power or right to withdraw or otherwise resign from the Company prior to the
dissolution and winding up of the Company pursuant to Article X, without the
prior written consent of the Manager (which consent may be withheld by the
Manager in its sole discretion), except as otherwise expressly permitted by this
Agreement. Upon a Transfer of all of a Unitholder’s Units in a Transfer
permitted by this Agreement, and (if applicable) the Equity Agreements, such
Unitholder shall cease to be a Unitholder. Notwithstanding that payment on
account of a withdrawal may be made after the effective time of such withdrawal,
any completely withdrawing Unitholder will not be considered a Unitholder for
any purpose after the effective time of such complete withdrawal, and, in the
case of a partial withdrawal, such Unitholder’s Capital Account (and
corresponding voting and other rights) shall be reduced for all other purposes
hereunder upon the effective time of such partial withdrawal.

ARTICLE X

DISSOLUTION AND LIQUIDATION

Section 10.1 Dissolution. The Company shall not be dissolved by the admission of
Additional Members or Substituted Members. The Company shall dissolve, and its
affairs shall be wound up upon the first of the following to occur:

(a) at the election of the Manager; and

(b) the entry of a decree of judicial dissolution of the Company under
Section 33.5 of the Delaware Act or an administrative dissolution under
Section 18-802 of the Delaware Act.

Except as otherwise set forth in this Article X the Company is intended to have
perpetual existence. An Event of Withdrawal shall not cause a dissolution of the
Company and the Company shall continue in existence subject to the terms and
conditions of this Agreement.

Section 10.2 Liquidation and Termination. On the dissolution of the Company, the
Manager shall act as liquidator or may appoint one or more representatives,
Members or other Persons as liquidator(s). The liquidators shall proceed
diligently to wind up the affairs of the Company and make final distributions as
provided herein and in the Delaware Act. The costs of liquidation shall be borne
as the Company’s expense. Until final distribution, the liquidators shall
continue to operate the Company properties with all of the power and authority
of the Manager. The steps to be accomplished by the liquidators are as follows:

(a) The liquidators shall pay, satisfy or discharge from the Company’s funds all
of the debts, liabilities and obligations of the Company (including all expenses
incurred in liquidation)

 

32



--------------------------------------------------------------------------------

or otherwise make adequate provision for payment and discharge thereof
(including the establishment of a cash fund for contingent liabilities in such
amount and for such term as the liquidators may reasonably determine).

(b) As promptly as practicable after dissolution, the liquidators shall
(i) determine the Fair Market Value (the “Liquidation FMV”) of the Company’s
remaining assets (the “Liquidation Assets”) in accordance with Article X hereof,
(ii) determine the amounts to be distributed to each Unitholder in accordance
with Section 4.1, and (iii) deliver to each Unitholder a statement (the
“Liquidation Statement”) setting forth the Liquidation FMV and the amounts and
recipients of such Distributions, which Liquidation Statement shall be final and
binding on all Unitholders.

(c) As soon as the Liquidation FMV and the proper amounts of Distributions have
been determined in accordance with Section 10.2(b) above, the liquidators shall
promptly distribute the Company’s Liquidation Assets to the holders of Units in
accordance with Section 4.1(b) above. In making such distributions, the
liquidators shall allocate each type of Liquidation Assets (i.e., cash or cash
equivalents, preferred or common equity securities, etc.) among the Unitholders
ratably based upon the aggregate amounts to be distributed with respect to the
Units held by each such holder; provided that the liquidators may allocate each
type of Liquidation Assets so as to give effect to and take into account the
relative priorities of the different Units; provided further that, in the event
that any securities are part of the Liquidation Assets, each Unitholder that is
not an “accredited investor” as such term is defined under the Securities Act
may, in the sole discretion of the Manager, receive, and hereby agrees to
accept, in lieu of such securities, cash consideration with an equivalent value
to such securities as determined by the Manager. Any non-cash Liquidation Assets
will first be written up or down to their Fair Market Value, thus creating
Profit or Loss (if any), which shall be allocated in accordance with Section 4.2
and Section 4.3. If any Unitholder’s Capital Account is not equal to the amount
to be distributed to such Unitholder pursuant to Section 10.2(b), Profits and
Losses for the Fiscal Year in which the Company is dissolved shall be allocated
among the Unitholders in such a manner as to cause, to the extent possible, each
Unitholder’s Capital Account to be equal to the amount to be distributed to such
Unitholder pursuant to Section 10.2(b). The distribution of cash and/or property
to a Unitholder in accordance with the provisions of this Section 10.2(b)
constitutes a complete return to the Unitholder of its Capital Contributions and
a complete distribution to the Unitholder of its interest in the Company and all
the Company property and constitutes a compromise to which all Unitholders have
consented within the meaning of the Delaware Act. To the extent that a
Unitholder returns funds to the Company, it has no claim against any other
Unitholder for those funds.

Section 10.3 Securityholders Agreement. To the extent that units or other equity
securities of any Subsidiary are distributed to any Unitholders and unless
otherwise agreed to by the Manager, such Unitholders hereby agree to enter into
a securityholders agreement with such Subsidiary and each other Unitholder which
contains rights and restrictions in form and substance similar to the provisions
and restrictions set forth herein (including in Article VIII).

Section 10.4 Cancellation of Certificate. On completion of the distribution of
the Company’s assets as provided herein, the Company shall be terminated (and
the Company shall not be terminated prior to such time), and the Manager (or
such other Person or Persons as the Delaware Act may require or permit) shall
file a certificate of cancellation with the Secretary of

 

33



--------------------------------------------------------------------------------

State of Delaware, cancel any other filings made pursuant to this Agreement that
are or should be canceled and take such other actions as may be necessary to
terminate the Company. The Company shall be deemed to continue in existence for
all purposes of this Agreement until it is terminated pursuant to this
Section 10.4.

Section 10.5 Reasonable Time for Winding Up. A reasonable time shall be allowed
for the orderly winding up of the business and affairs of the Company and the
liquidation of its assets pursuant to Section 10.2 in order to minimize any
losses otherwise attendant upon such winding up.

Section 10.6 Return of Capital. The liquidators shall not be personally liable
for the return of Capital Contributions or any portion thereof to the
Unitholders (it being understood that any such return shall be made solely from
the Company assets).

Section 10.7 Hart-Scott-Rodino. In the event the Hart-Scott-Rodino Antitrust
Improvements Act of 1976 (the “HSR Act”) is applicable to any Unitholder, the
dissolution of the Company shall not be consummated until such time as the
applicable waiting period (and extensions thereof) under the HSR Act have
expired or otherwise been terminated with respect to each such Unitholder.

ARTICLE XI

GENERAL PROVISIONS

Section 11.1 Power of Attorney. Each Unitholder hereby constitutes and appoints
the Manager and the liquidators, if any and as applicable, and their respective
designees, with full power of substitution, as his, her or its true and lawful
agent and attorney-in-fact, with full power and authority in his, her or its
name, place and stead, to execute, swear to, acknowledge, deliver, file and
record in the appropriate public offices (to the same extent such Person could
take such action): (a) this Agreement, all certificates and other instruments
and all amendments hereof or thereof in accordance with the terms hereof which
the Manager deems appropriate or necessary to form, qualify, or continue the
qualification of, the Company as a limited liability company in the State of
Delaware and in all other jurisdictions in which the Company may conduct
business or own property or as otherwise permitted herein; (b) all instruments,
agreements, amendments or other documents which the Manager deems appropriate or
necessary to reflect any amendment, change, modification or restatement of this
Agreement in accordance with its terms; (c) all conveyances and other
instruments or documents which the Manager and/or the liquidators deems
appropriate or necessary to reflect the dissolution and liquidation of the
Company pursuant to the terms of this Agreement, including a certificate of
cancellation; and (d) all instruments relating to the admission, withdrawal or
substitution of any Unitholder pursuant to Article VIII or Article IX. The
foregoing power of attorney is irrevocable and coupled with an interest, and
shall survive the death, disability, incapacity, dissolution, bankruptcy,
insolvency or termination of any Unitholder and the Transfer of all or any
portion of his, her or its Units and shall extend to such Unitholder’s heirs,
successors, permitted assigns and personal representatives.

Section 11.2 Amendments. This Agreement may be amended (including, for purposes
of this Section 11.2, any amendment effected directly or indirectly by way of a
merger or consolidation of the Company) or waived, in whole or in part, by the
Manager; provided, however,

 

34



--------------------------------------------------------------------------------

that to the extent any amendment or waiver, including any amendment or waiver of
the Exhibits attached hereto, would disproportionately and adversely affect the
rights of any Member of a class compared with the rights of any other Member of
such class, such amendment or waiver may only be made by the Manager upon the
prior written consent of such disproportionately and adversely affected Member.

Section 11.3 Title to the Company Assets. The Company’s assets shall be deemed
to be owned by the Company as an entity, and no Unitholder, individually or
collectively, shall have any ownership interest in such assets or any portion
thereof. Legal title to any or all of such assets may be held in the name of the
Company or one or more nominees, as the Manager may determine. The Manager
hereby declares and warrants that any Company assets for which legal title is
held in the name of any nominee shall be held in trust by such nominee for the
use and benefit of the Company in accordance with the provisions of this
Agreement. All the Company assets shall be recorded as the property of the
Company on its books and records, irrespective of the name in which legal title
to such assets is held.

Section 11.4 Remedies. Each Unitholder and the Company shall have all rights and
remedies set forth in this Agreement and all rights and remedies which such
Person has been granted at any time under any other agreement or contract and
all of the rights which such Person has under any law. Any Person having any
rights under any provision of this Agreement or any other agreements
contemplated hereby shall be entitled to enforce such rights specifically
(without posting a bond or other security), to recover damages by reason of any
breach of any provision of this Agreement and to exercise all other rights
granted by law.

Section 11.5 Successors and Assigns. All covenants and agreements contained in
this Agreement shall bind and inure to the benefit of the parties hereto and
their respective heirs, executors, administrators, successors, legal
representatives and permitted assigns, whether so expressed or not.

Section 11.6 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein or if such term or provision could be drawn more
narrowly so as not to be illegal, invalid, prohibited or unenforceable in such
jurisdiction, it shall be so narrowly drawn, as to such jurisdiction, without
invalidating the remaining terms and provisions of this Agreement or affecting
the legality, validity or enforceability of such term or provision in any other
jurisdiction.

Section 11.7 Counterparts; Binding Agreement. This Agreement may be executed
simultaneously in two or more separate counterparts, any one of which need not
contain the signatures of more than one party, but each of which will be an
original and all of which together shall constitute one and the same agreement
binding on all the parties hereto. This Agreement and all of the provisions
hereof shall be binding upon and effective as to each Person who (a) executes
this Agreement in the appropriate space provided in the signature pages hereto
notwithstanding

 

35



--------------------------------------------------------------------------------

the fact that other Persons who have not executed this Agreement may be listed
on the signature pages hereto and (b) may from time to time become a party to
this Agreement by executing a counterpart of or joinder to this Agreement.

Section 11.8 Descriptive Headings; Interpretation. The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement. Whenever required by the context, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa. The use of the word “including” in this
Agreement shall be by way of example rather than by limitation. Reference to any
agreement, document or instrument means such agreement, document or instrument
as amended or otherwise modified from time to time in accordance with the terms
thereof, and if applicable hereof. Whenever required by the context, references
to a Fiscal Year shall refer to a portion thereof. The use of the words “or,”
“either” and “any” shall not be exclusive. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement. Wherever a conflict
exists between this Agreement and any other agreement, this Agreement shall
control but solely to the extent of such conflict.

Section 11.9 Applicable Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, without giving effect to
any choice of law or conflict of law rules or provisions (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware.

Section 11.10 Addresses and Notices. All notices, demands or other
communications to be given or delivered under or by reason of the provisions of
this Agreement shall be in writing and shall be deemed to have been given or
made when (a) delivered personally to the recipient, (b) telecopied to the
recipient, or delivered by means of electronic mail (with hard copy sent to the
recipient by reputable overnight courier service (charges prepaid) that same
day) if telecopied/emailed before 5:00 p.m. San Diego, California time on a
Business Day, and otherwise on the next Business Day, or (c) one (1) Business
Day after being sent to the recipient by reputable overnight courier service
(charges prepaid). Such notices, demands and other communications shall be sent
to the address for such recipient set forth in the Company’s books and records,
or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

Section 11.11 Creditors. None of the provisions of this Agreement shall be for
the benefit of or enforceable by any creditors of the Company or any of its
Affiliates, and no creditor who makes a loan to the Company or any of its
Affiliates may have or acquire (except pursuant to the terms of a separate
agreement executed by the Company in favor of such creditor) at any time as a
result of making the loan any direct or indirect interest in the Company’s
Profits, Losses, Distributions, capital or property other than as a secured
creditor. Notwithstanding the foregoing, each of the Indemnitees are intended
third party beneficiaries of Section 6.1(b) and shall be entitled to enforce
such provision (as it may be in effect from time to time).

 

36



--------------------------------------------------------------------------------

Section 11.12 No Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute a waiver of any such breach or any other covenant, duty, agreement or
condition.

Section 11.13 Further Action. The parties agree to execute and deliver all
documents, provide all information and take or refrain from taking such actions
as may be necessary or appropriate to achieve the purposes of this Agreement.

Section 11.14 Entire Agreement. This Agreement and the other Transaction
Documents embody the complete agreement and understanding among the parties with
respect to the subject matter herein and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

Section 11.15 Delivery by Electronic Means. This Agreement, the agreements
referred to herein, and each other agreement or instrument entered into in
connection herewith or therewith or contemplated hereby or thereby, and any
amendments hereto or thereto, to the extent signed and delivered by means of a
facsimile machine or electronic transmission in portable document format (pdf)
or comparable electronic transmission, shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person. At the request of any party hereto or to any such agreement
or instrument, each other party hereto or thereto shall re-execute original
forms thereof and deliver them to all other parties. No party hereto or to any
such agreement or instrument shall raise the use of a facsimile machine or pdf
electronic transmission or comparable electronic transmission to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine as a defense
to the formation or enforceability of a contract and each such party forever
waives any such defense.

Section 11.16 Certain Acknowledgments. This Agreement shall be considered for
all purposes as having been prepared through the joint efforts of the parties.
No presumption shall apply in favor of any party in the interpretation of this
Agreement or in the resolution of any ambiguity of any provision hereof based on
the preparation, substitution, submission or other event of negotiation,
drafting or execution hereof. Each Member and Unitholder acknowledges that
it/he/she is entitled to and has been afforded the opportunity to consult legal
counsel of its choice regarding the terms, conditions and legal effects of this
Agreement, as well as the advisability and propriety thereof. Each Member and
Unitholder further acknowledges that having so consulted with legal counsel of
its choosing, such Member or Unitholder hereby waives any right to raise or rely
upon the lack of representation or effective representation in any future
proceedings or in connection with any future claim resulting from this Agreement
or the formation of the Company. THE COMPANY, THE MEMBERS AND THE UNITHOLDERS
ACKNOWLEDGE THAT KIRKLAND & ELLIS LLP HAS ONLY REPRESENTED THE COMPANY WITH
RESPECT TO THE NEGOTIATION AND PREPARATION OF THIS AGREEMENT, AND HAS NOT
REPRESENTED THE MEMBERS OR THE UNITHOLDERS WITH RESPECT TO SUCH MATTERS.

 

37



--------------------------------------------------------------------------------

Section 11.17 Consent to Jurisdiction; WAIVER OF TRIAL BY JURY.

(a) Consent to Jurisdiction. Each Unitholder irrevocably submits to the
exclusive jurisdiction of the United States District Court for the State of
Delaware and the state courts of the State of Delaware for the purposes of any
suit, action or other proceeding arising out of this Agreement or any
transaction contemplated hereby. Each Unitholder further agrees that service of
any process, summons, notice or document by United States certified or
registered mail (in each such case, prepaid return receipt requested) to such
Unitholder’s respective address set forth in the Company’s books and records or
such other address or to the attention of such other person as the recipient
party has specified by prior written notice to the sending party shall be
effective service of process in any action, suit or proceeding in Delaware with
respect to any matters to which it has submitted to jurisdiction as set forth
above in the immediately preceding sentence. Each Unitholder irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in the United States District Court for the State of Delaware or the
state courts of the State of Delaware and hereby irrevocably and unconditionally
waives and agrees not to plead or claim in any such court that any such action,
suit or proceeding brought in such court has been brought in an inconvenient
forum.

(b) WAIVER OF TRIAL BY JURY. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND
EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY
(RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE
RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE
BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, EACH
PARTY TO THIS AGREEMENT (INCLUDING THE COMPANY) HEREBY WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE
BETWEEN OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING IN CONTRACT, TORT,
OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY AND/OR THE RELATIONSHIPS
ESTABLISHED AMONG THE PARTIES HEREUNDER.

Section 11.18 Representations and Warranties. By execution of this Agreement,
each Member severally represents and warrants as follows:

(a) Such Member has full legal right, power, and authority to deliver this
Agreement and the other Transaction Documents and to perform such Member’s
obligations hereunder and thereunder;

(b) This Agreement and the other Transaction Documents constitute the legal,
valid, and binding obligation of such Member enforceable in accordance with its
respective terms, except as the enforcement thereof may be limited by bankruptcy
and other laws of general application relating to creditors’ rights or general
principles of equity;

 

38



--------------------------------------------------------------------------------

(c) Neither this Agreement nor the other Transaction Documents violate, conflict
with, result in a breach of the terms, conditions or provisions of, or
constitute a default or an event of default under any other agreement of which
such Member is a party; and

(d) Such Member’s investment in Units in the Company is made for such Member’s
own account for investment purposes only and not with a view to the resale or
distribution of such Units.

Section 11.19 Tax Receivable Agreement. The Tax Receivable Agreement and the
Exchange Agreement shall each be treated as part of this Agreement as described
in Section 761(c) of the Code, and Treas. Reg. § 1.704-1(b)(2)(ii)(h) and
§ 1.761-1(c) with respect to payments to a Member with respect to an Exchange
(as defined in the Tax Receivable Agreement) by such Member.

* * * * *

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Second Amended and Restated Limited Liability Company
Agreement as of the date first written above.

 

MARAVAI TOPCO HOLDINGS, LLC By:  

/s/ Carl W. Hull

Name:   Carl W. Hull Title:   Chief Executive Officer MARAVAI LIFESCIENCES
HOLDING. INC., as a Member and the Sole Manager By:  

/s/ Carl W. Hull

Name:   Carl W. Hull Title:   Chief Executive Officer MARAVAI LIFE SCIENCES
HOLDINGS, LLC, as a Member By:  

/s/ Carl W. Hull

Name:   Carl W. Hull Title:   Chief Executive Officer

Signature Page to Maravai Topco Holdings, LLC Second Amended and Restated
Limited Liability Company Agreement



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

Joinder

The undersigned hereby agrees to become a party to the Second Amended and
Restated Limited Liability Company Agreement of Maravai Topco Holdings, LLC, a
Delaware limited liability company, dated as of November 19, 2020 (the
“Agreement”), and agrees to be bound by the terms and conditions of the
Agreement as a Member.

 

MEMBER: [●]   By:  

 

Its:   Address for Notices: [●]   [●]   [●]   [●]  